EXHIBIT 10.6b

 

FIRST ALBANY CORPORATION

EMPLOYEES’ RETIREMENT AND SAVINGS PLAN

Amended and Restated Effective January 1, 2000

 

 

TABLE OF CONTENTS



  ARTICLE I       PURPOSE       ARTICLE II       DEFINITIONS AND CONSTRUCTION
Section 2.1 Definitions Section 2.2 Construction       ARTICLE III      
PARTICIPATION AND SERVICE     Section 3.1 Participation Section 3.2 Service
Section 3.3 Break-in-Service for Purposes of Accrual of Benefits and Vesting
Section 3.4 Military Service.       ARTICLE IV       CONTRIBUTIONS     Section
4.1 Employer Contributions. Section 4.2 Participant Salary Reduction. Section
4.3 Limitation of Amount of Salary Reduction Contributions. Section 4.4 Rollover
Amount From Other Plans. Section 4.5 Discriminatory Contributions. Section 4.6
Contributions After Qualified Military Service Period.       ARTICLE V      
ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS     Section 5.1 Individual Accounts.
Section 5.2 Account Adjustment Section 5.3 Maximum Additions       ARTICLE VI  
    BENEFITS     Section 6.1 Retirement or Disability. Section 6.2 Death.
Section 6.3 Termination for Other Reasons. Section 6.4 Payment of Benefits.
Section 6.5 Designation of Beneficiary. Section 6.6 Qualified Domestic Relations
Order. Section 6.7 Required Distributions.       ARTICLE VII       TOP-HEAVY
PROVISIONS     Section 7.1 Top-Heavy Provisions       ARTICLE VIII      
WITHDRAWALS AND LOANS     Section 8.1 Withdrawal While Employed. Section 8.2
Withdrawals of Employer Contributions. Section 8.3 Loans to Participants.      
ARTICLE IX       TRUST AND ADMINISTRATION     Section 9.1 Trust Fund. Section
9.2 Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration; Appointment of Committee. Section 9.3 Payment of Compensation
and Expenses. Section 9.4 Claims Procedure. Section 9.5 Records and Reports.
Section 9.6 Other Committee Powers and Duties. Section 9.7 Rules and Decisions.
Section 9.8 Committee Procedures. Section 9.9 Authorization of Benefit Payments.
Section 9.10 Application and Forms for Benefits. Section 9.11 Facility of
Payment. Section 9.12 Indemnification of the Committee.       ARTICLE X      
MISCELLANEOUS     Section 10.1 Nonguarantee of Employment. Section 10.2 Rights
to Trust Assets. Section 10.3 Nonalienation of Benefits. Section 10.4
Incapacity. Section 10.5 Missing Payee. Section 10.6 Nonforfeitability of
Benefits. Section 10.7 Discontinuance of Employer Contributions. Section 10.8
Severability. Section 10.9 Construction. Section 10.10 Agent for Service of
Process.       ARTICLE XI       AMENDMENTS AND TERMINATION     Section 11.1
Amendments. Section 11.2 Right to Terminate; Successor Employers. Section 11.3
Partial Termination. Section 11.4 Liquidation of the Trust Fund. Section 11.5
Manner of Distribution. Section 11.6 Action by Employer.       ARTICLE XII      
MERGER OR CONSOLIDATION OF PLANS     Section 12.1 Plan Assets.       ARTICLE
XIII       THE TRUSTEE     Section 13.1 Trust Agreement. Section 13.2 Powers of
the Trustee. Section 13.3 Removal of the Trustee. Section 13.4 Payment of
Expenses.

 

 

ARTICLE I

PURPOSE

          WHEREAS, First Albany Corporation adopted the Deferred Profit Sharing
Plan for First Albany Corporation (“Plan”) on October 1, 1982 for its Employees,
and

          WHEREAS, the Plan was amended and restated and renamed The First
Albany Corporation Employees’ Retirement and Savings Plan effective January 1,
1989, and was subsequently amended to reflect various operational changes; and

          WHEREAS, First Albany Corporation now desires to amend and restate the
Plan to comply with the Uruguay Round Agreements Act, the Uniformed Services
Employment and Reemployment Rights Act of 1994, the Small Business Job
Protection Act of 1996, and the Taxpayer Relief Act of 1997, and to make certain
other changes;

          NOW, THEREFORE, First Albany Corporation adopts the Plan, as set forth
herein.

          The Plan and Trust are intended to meet the requirements of Sections
401(a), 401(k) and 501(a) of the Internal Revenue Code of 1986, as amended, and
the Employee Retirement Income Security Act of 1974, as amended.

          Except as otherwise provided herein, the provisions of this Plan shall
apply only to an Employee who terminates employment on or after the effective
date of this restatement.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

           Section 2.1   Definitions.  Where the following words and phrases
appear in this Plan, they shall have the respective meanings set forth in this
Article, unless the context clearly indicates to the contrary.

                    Accounts.  The Employee Contribution Account, the Employer
Additional Account, the Employer Matching Account, the Salary Reduction Account
and the Rollover Account to the extent applicable with respect to any
Participant or Former Participant.

                    Actual Contribution Percentage.  For purposes of
Section 4.5, Actual Contribution Percentage has the meaning defined in Code
Section 401(m)(3).

                    Actual Deferral Percentage.  For purposes of Section 4.5,
Actual Deferral Percentage has the meaning set forth in Code
Section 401(k)(3)(B).

                    Additions.  With respect to each Plan Year, the total of the
Employer Contributions allocated to a Participant’s Salary Reduction Account,
Employer Matching Account, and Employer Additional Account.

                    Administrator (or Plan Administrator).  The Administrative
Committee.

                    After-Tax Employee Contributions.  The contributions made to
the Plan at the election of a Participant pursuant to Section 4.5 of the Plan as
amended effective July 15, 1993.  Effective January 1, 1997, no further
After-Tax Contributions are permitted under the Plan.

                    Authorized Leave of Absence.  Any absence authorized by an
Employer under the Employer’s standard personnel practices, provided that all
persons under similar circumstances must be treated alike in the granting of
such Authorized Leaves of Absence, and provided further that the Participant
returns within the period specified in the Authorized Leave of Absence.

                    Beneficiary.  The spouse or other person designated in
writing by the Participant in accordance with the provisions of Section 6.5 to
receive any death benefit which shall be payable under this Plan.

                    Break-in-Service.  A Plan Year in which a Participant fails
to complete 500 Hours of Service after application of Section 3.3.

                    Board of Directors.  The Board of Directors of First Albany
Corporation.

                    Code (or IRC).  The Internal Revenue Code of 1986, as
amended from time to time.

                    Code Section 415 Compensation.  Compensation as defined in
Section 415(c)(3) of the Code.

                    Committee (or Administrative Committee).  The person or
persons appointed under the provisions of Article 9 to administer the Plan.

                    Common Stock.  The common stock of First Albany Companies
Inc.

                    Compensation.  The total of base salary, variable
compensation (sales commission), and bonuses (including discretionary bonuses)
in a Plan Year paid to a Participant by an Employer for personal services before
any payroll deductions for federal, state or local income taxes or other
withholdings required by law, plus voluntary salary reductions elected by the
Participant and not includible in gross income of the Participant under Sections
125 or 402(e)(3) of the Code.  Effective January 1, 1991, Compensation shall
also include overtime in a Plan Year paid to a Participant by an Employer. 
Compensation shall not include amounts paid to the Participant under a severance
agreement or amounts deemed severance payments under any contract between an
Employer and the Participant.  Direct or indirect expenses of an Employer
incurred in providing the Participant with additional fringe benefits, any and
all amounts reimbursed to a Participant as payment of business expenses incurred
by the Participant for the benefit of an Employer (including premiums paid by
the Employer with respect to group-term life insurance), and, except as
specifically set forth in this Section 2.1, Employer contributions to this Plan
(other than the Participant’s elective deferrals to this Plan) or to any other
qualified or non-qualified benefit program maintained by an Employer (other than
a Participant’s elective deferrals to any such plan) are not considered
Compensation for purposes of this Plan.  For all Plan Years beginning on or
after January 1, 1989 and ending before or on December 31, 1993, Compensation
for purposes of the Plan shall not exceed $200,000 per year (as adjusted from
time to time by the Secretary of the Treasury).  Effective for Plan Years
beginning on or after January 1, 1994, Compensation for purposes of the Plan
shall not exceed the dollar amount as may be applicable under Section 401(a)(17)
of the Code ($170,000 for the Plan Year beginning on January 1, 2000).

                    Disability. A physical or mental condition which qualifies
the Participant for benefits under the Employer’s long-term disability plan.

                    Effective Date.  October 1, 1982.

                    Employee.  Any person who is under the employ of an Employer
who is classified as an employee on the payroll records of an Employer and who
is receiving remuneration for personal services rendered to an Employer or would
be receiving such remuneration except for an Authorized Leave of Absence and
whose customary employment is for not less than 1,000 Hours of Service during
any twelve (12) consecutive month period.  “Employee” shall not include: (i)
Employees whose employment is governed by the terms of a collective bargaining
agreement between Employee representatives (within the meaning of Code
Section 7701(a)(46)) and an Employer or any controlled group member under which
retirement benefits were the subject of good faith bargaining between the
parties unless such agreement expressly provides for coverage in this Plan or
two (2) percent or more of the Employees of the Employer and controlled group
members who are covered pursuant to that agreement are professionals as defined
in Section 1.410(b)-9 of the Treasury regulations and the coverage requirements
of Section 410(b) of the Code would not otherwise be met; or (ii) leased
employees within the meaning of Section 414(n)(2) of the Code unless the
requirements of Section 414(n)(2) of the Code require such leased employees to
be included in order to meet the Plan qualification requirements enumerated in
that section of the Code; or (iii) Employees who are nonresident aliens (within
the meaning of Section 7701(b)(1)(B) of the Code and who receive no earned
income (within the meaning of Section 911(d)(2) of the Code) from an Employer or
any controlled group member that constitutes income from sources within the
United States (within the meaning of Section 861(a)(3) of the Code).  In
addition, any individual not classified as an employee on the payroll records of
the Employer (or any entity that is a member of the controlled group of the
Employer within the meaning of section 414(b), (c), (m) or (o) of the Code) for
a particular period shall not be considered an Employee for such period even if
a court or administrative agency subsequently determines that such individual
was a common law employee of the Employer (or an entity that is a member of the
controlled group of the Employer within the meaning of section 414(b), (c), (m)
or (o) of the Code) during such period.

          The term Employee shall also include any Other Employee who has
completed 1,000 Hours of Service during any twelve (12)-month period.

                    Employee Contribution Account.  The account maintained for a
Participant to record After-Tax Employee Contributions made by a Participant
pursuant to Section 4.6 of the Plan effective July 15, 1993 and adjustments
relating thereto.  Upon termination of employment, a Participant’s Employee
Contribution Account shall be distributed in accordance with Article VI.

                    Employer.  First Albany Corporation, a New York corporation,
and any successor thereto.  The term “Employer” shall include any other entity
which is a member of a controlled group of corporations (determined in
accordance with Section 414(b), (c) or (m) of the Code), of which the Employer
is a member, and any other trade or business (whether or not incorporated) which
is under common control with the Employer and who, with the approval of First
Albany Corporation, has specifically adopted this Plan in writing.

                    Employer Additional Account.  The account maintained for a
Participant to record his share of the Employer Additional Contributions and
adjustments relating thereto.

                    Employer Additional Contributions.  The contributions made
to the Plan pursuant to Section 4.1(c).

                    Employer Contributions.  The contributions made to the Plan
by an Employer pursuant to Section 4.1.

                    Employer Contributions Accounts.  The Salary Reduction
Account, Employer Matching Account, and Employer Additional Account.

                    Employer Matching Account.  The account maintained for a
Participant to record his share of the Employer Matching Contributions described
in Section 4.1(b) and adjustments relating thereto.

                    Employer Matching Contributions.  The contributions made to
the Plan pursuant to Section 4.1(b).

                    ERISA.  Public Law No. 93-406, the Employee Retirement
Income Security Act of 1974, as amended from time to time.

                    Excess Aggregate Contributions.  For purposes of
Section 4.5, Excess Aggregate Contributions has the meaning set forth in
Section 401(m)(6)(3) of the Code.

                    Excess Deferrals.  For purposes of Section 4.3, Excess
Deferrals has the meaning set forth in Section 402(g)(2) of the Code.

                    Fiduciaries.  The Employer, the Administrator and the
Trustee, but only with respect to the specific responsibilities of each for Plan
and Trust administration.

                    Former Participant.  A Participant whose employment with all
Employers has terminated, but who has a vested account balance under the Plan
which has not been paid in full.

                    Highly Compensated Employee.  An Employee who is considered
highly compensated within the meaning of Section 414(q) of the Code.  For
purposes of determining which employees are considered highly compensated
pursuant to regulations under Section 414(q) of the Code, the look-back year
calculation for a determination year shall be made on the basis of the calendar
year ending with or within the applicable determination year.

          For Plan Years beginning on or after the Restatement Effective Date, a
Highly Compensated Employee is an employee who

                    (1)      was a 5% owner of the Employer, as defined in
Section 416 of the Code, at any time during the Plan Year or the preceding Plan
Year; or

                    (2)      for the preceding Plan Year

                              (i)       had compensation from the Employer in
excess of $85,000 as adjusted from time to time in accordance with the
regulations of the Secretary of the Treasury, and

                    (ii)      was in the group consisting of the top 20% of
employees ranked by compensation for such preceding Plan Year.

          For purposes of determining the number of employees in such group, the
following may be excluded:

                    (i)       employees who have not completed 6 months of
Service by the end of such preceding Plan Year;

                    (ii)      employees who normally work less than 17.5 hours
per week;

                    (iii)     employees who normally work less than 6 months
during any year;

                    (iv)     employees who have not attained age 21 by the end
of such preceding Plan Year; and

                    (v)      employees who are non-resident aliens and receive
no earned income from the Employer that constitutes income from sources within
the United States.

          For purposes of determining who is a Highly Compensated Employee, the
term Employer shall include any entity which is a member of the controlled group
of which First Albany Corporation is a member within the meaning of Section
414(b), (c) or (m) of the Code.

                    Hour of Service.  Each Employee will be credited with an
Hour of Service for:

                    (1)      Each hour for which an Employee is directly or
indirectly paid or entitled to payment by an Employer for the performance of
duties.  These hours shall be credited to the Employee for the computation
period or periods in which the duties are performed; and

                    (2)      Each hour for which an Employee is directly or
indirectly paid or entitled to payment by an Employer for reasons (such as
vacation, sickness or Disability) other than for the performance of duties
irrespective of whether the employment relationship has terminated.  These hours
shall be credited to the Employee for the computation period or periods in which
nonperformance of duties occurs; and

                    (3)      Each hour for which back pay, irrespective of
mitigation of damage, has been either awarded or agreed to by an Employer. 
These hours shall be credited to the Employee for the computation period or
periods to which the award or agreement pertains rather than the computation
period in which the award, agreement or payment was made.

All Hours of Service will be credited in accordance with Department of Labor
Regulation 2530.200(b)-2(b) and (c).  For purposes of determining whether an
Employee has satisfied the participation requirements of Section 3.01 and
determining whether an Employee has accrued a year of Service for purposes of
satisfying the vesting requirements of Section 4.01(b), Hours of Service shall
include any Hour of Service with any entity that is a member of First Albany
Corporation’s controlled group within the meaning of Code Section 414(b), (c) or
(m).

                    Loan Account.  The account maintained for a Participant to
record loans and adjustments thereto made from the Participant’s accounts.

                    Normal Retirement Age.  The Participant’s sixty-fifth (65th)
birthday.

                    Other Employee.  Any person who is under the employ of an
Employer and who is receiving remuneration for personal services rendered to an
Employer or would be receiving such remuneration except for an Authorized Leave
of Absence and who is not expected to but nevertheless does complete 1,000 Hours
of Service in any twelve (12)-month period.  “Other Employee” shall not include:
(i) Employees whose employment is governed by the terms of a collective
bargaining agreement between Employee representatives (within the meaning of
Code Section 7701(a)(46)) and an Employer or any controlled group member under
which retirement benefits were the subject of good faith bargaining between the
parties unless such agreement expressly provides for coverage in this Plan or
two (2) percent or more of the Employees of an Employer and controlled group
members who are covered pursuant to that agreement are professionals as defined
in Section 1.410(b)-9 of the Treasury regulations and the coverage requirements
of Section 410(b) of the Code would not otherwise be met; or (ii) leased
employees within the meaning of Section 414(n)(2) of the Code unless the
requirements of Section 414(n)(2) of the Code require such leased employees to
be included in order to meet the Plan qualification requirements enumerated in
that section of the Code and the coverage requirements of Section 410(b) of the
Code would not otherwise be met; or (iii) Employees who are nonresident aliens
(within the meaning of Section 7701(b)(1)(B) of the Code and who receive no
earned income (within the meaning of Section 911(d)(2) of the Code) from an
Employer or any controlled group member that constitutes income from sources
within the United States (within the meaning of Section 861(a)(3) of the Code).

                    Participant.  An Employee participating in the Plan in
accordance with the provisions of Section 3.1.

                    Participation.  The period commencing as of the date the
Employee became a Participant and ending on the date he is no longer an
Employee.

                    Participation Date.  The first day of the payroll period
after an Employee has satisfied the eligibility requirements of Section 3.1 and
has returned the required forms to participate in the Plan.

                    Plan.  First Albany Corporation Employees’ Retirement and
Savings Plan.

                    Plan Year (and Limitation Year).  The twelve (12) month
period beginning January 1 and ending December 31.

                    Qualified Employer Matching Contributions.  Employer
Matching Contributions that meet the withdrawal and nonforfeitability
restrictions of Code Section 401(k)(2)(B) and (C) and which the Employer elects
to deem as Qualified Employer Matching Contributions (as defined in
Section 1.401(k)-1(g)(13) of the Treasury regulations) pursuant to
Section 4.5(b).

                    Qualified Nonelective Contributions.  For purposes of
Section 4.5, Qualified Nonelective Contributions has the meaning set forth in
Code Section 401(m)(4)(C).

                    Restatement Adoption Date.  The date that the January 1,
2000 restatement of the Plan is adopted by First Albany Corporation.

                    Restatement Effective Date.  January 1, 2000.

                    Retirement.  Termination of employment after attainment of
age sixty-five (65).  Retirement shall commence on the first day of the month
following a Participant’s last day of employment or Authorized Leave of Absence,
if later.

                    Rollover Account.  The account maintained for a Participant
to record amounts transferred to the Trust Fund pursuant to Section 4.4 and
adjustments relating thereto.

                    Salary Reduction Account.  The account maintained for a
Participant to record contributions made pursuant to a salary reduction
agreement described in Section 4.2 and adjustments relating thereto.

                    Salary Reduction Contributions.  The contributions made to
the Plan pursuant to a salary reduction agreement or one-time election described
in Section 4.2.

                    Service.  The Participant’s period of employment with an
Employer determined in accordance with Sections 3.2, 3.3 and 3.4.

                    Trust Agreement.  The Trust Agreement between the Committee
and the Trustee established for the purpose of funding benefits under the Plan.

                    Trust Fund (or Trust).  The fund known as the First Albany
Corporation Employees’ Retirement and Savings Trust in accordance with Article
14, as amended from time to time, which constitutes a part of this Plan.

                    Trustee.  The corporation or individuals appointed by the
Committee to administer the Trust.

                    Valuation Date.  The last day of each Plan Year (or other
period designated by the Administrator) or the date on which a special valuation
is made pursuant to Section 5.2.

                    Valuation Period.  The Plan Year or any other period of less
than a year designated by the Administrator.

           Section 2.2   Construction.  The masculine gender where appearing in
the Plan, shall be deemed to include the feminine gender, and the singular may
include the plural, unless the context clearly indicates to the contrary.  The
words “hereof,” “herein,” “hereunder,” and any other similar compounds of the
word “here” shall mean and refer to the entire Plan, not to any particular
provision or Section.

ARTICLE III

PARTICIPATION AND SERVICE

           Section 3.1   Participation.  An Employee shall become a Participant
in this Plan as follows:

                    (a)      Any Employee included under the prior provisions of
the Plan as of the Restatement Effective Date shall continue to participate in
accordance with the provisions of this amended and restated Plan.

                    (b)      The participation of any other Employee, except as
otherwise provided in this paragraph, shall commence as of the first day of the
payroll period of an Employer that begins after the Employee has completed at
least five hundred (500) Hours of Service during any consecutive six (6)-month
period and has returned the required forms to participate in the Plan.  If any
such Employee has not completed five hundred (500) Hours of Service in a
consecutive six (6) month period but has nonetheless completed one thousand
(1000) Hours of Service in a consecutive twelve (12) month period, the
participation of such Employee shall commence as of the first day of the payroll
period of an Employer that begins after the Employee has completed at least one
thousand (1000) Hours of Service during a consecutive twelve (12) month period
and has returned the required forms to participate in the Plan.  The
participation of any Other Employee shall commence as of the first day of the
payroll period of an Employer after the Employee has completed 1,000 Hours of
Service in a consecutive twelve (12)-month period and has returned the required
forms to participate in the Plan.

          After a Break-in-Service, the provisions of Section 3.3 shall be
applicable.

           Section 3.2   Service.  Subject to the Break-in-Service provisions,
an Employee shall accrue a year of Service for vesting purposes with respect to
each Plan Year in which he has 1,000 or more Hours of Service whether or not he
is in employment at the end of the Plan Year.

 

           Section 3.3   Break-in-Service for Purposes of Accrual of Benefits
and Vesting.  For purposes of this Section, the term “One-Year Break-in-Service”
means a Plan Year during which the Participant has not completed more than 500
Hours of Service.

          A Participant on Authorized Leave of Absence shall not be considered
to have incurred a Break-in-Service while on such Authorized Leave of Absence.

                    (a)      General Rule.  Except as otherwise provided in
Section 3.2 or 3.3(b) all years of Service shall be taken into account in
computing the period of Service.

                    (b)      One-Year Break-in-Service.  In computing the
Employee’s period of Service in the case of any Participant who has any One-Year
Break-in-Service, Service before such break shall be taken into account under
the Plan.  Participation shall be effective on the date of reemployment.  In the
case of any Participant who has five (5) consecutive One-Year Breaks-in-Service,
years of Service after such five-year period shall not be counted for purposes
of determining his vested percentage in Employer Matching Contributions that
accrued before such five (5)-year period.

          If a Participant is laid off and returns as an Employee in active
service within six (6) months of his layoff, the period of his layoff shall be
considered as a period of active employment with an Employer in determining his
years of Service.  If the Participant returns as an Employee in active service
after six (6) months but within twelve (12) months of his layoff, his employment
shall not be deemed to have terminated by reason of such layoff for purposes of
the Plan but the period of his layoff shall not be considered in determining his
years of Service.

          If at the end of twelve (12) months the Participant has not returned
as an Employee in active service, then, notwithstanding any other provision of
the Plan, his employment shall be deemed to have terminated at such time for
purposes of the Plan.

                    (c)      In the case of each Employee who is absent from
work for any period:

                  (i)       By reason of the pregnancy of the Employee,

                  (ii)      By reason of the birth of a child of the Employee,

                  (iii)     By reason of the placement of a child with the
Employee in connection with the adoption of such child by such Employee, or

                  (iv)     For purposes of caring for such child for a period
beginning immediately following such birth or placement,

the Plan shall treat as Hours of Service, solely for purposes of determining
under this Subsection whether a One-Year Break-in-Service has occurred, the
hours described in Section 3.3(d).

                    (d)      The hours described in this Section 3.3(d) are:

                              (i)       The hours of Service which otherwise
would normally have been credited to such Employee but for such absence, or

                              (ii)      In any case in which the Plan is unable
to determine the hours described in clause (i), eight (8) Hours of Service per
day of such absence, except that the total number of hours treated as Hours of
Service under this Section 3.3(d) by reason of any such pregnancy or placement
shall not exceed 501 hours.

                    (e)      The hours described in Section 3.3(d) shall be
treated as Hours of Service as provided in this Section:

                  (i)       Only in the Plan Year in which the absence from work
begins, if a Participant would be prevented from incurring a One-Year
Break-in-Service in such Plan Year solely because periods of absence are treated
as Hours of Service as provided in Section 3.3(d), or

                  (ii)      In any other case, in the immediately following Plan
Year.

                    (f)       No credit will be given pursuant to this paragraph
unless the individual furnishes to the Committee such timely information as it
may reasonably require to establish:

                  (i)       That the absence from work is for reasons referred
to in Section 3.3(c), and

                  (ii)      The number of days for which there was such an
absence.

           Section 3.4   Military Service.  For Plan Years beginning on or after
December 12, 1994, any Employee who leaves the active service of an Employer to
enter a uniformed service of the United States shall not incur a
Break-in-Service for the period of uniformed service including any period after
discharge from such uniformed service in which the Employee’s reemployment
rights are guaranteed under the Uniformed Services Employment and Reemployment
Rights Act of 1994, provided the Employee applied for reemployment or is
reemployed by the Employer prior to the expiration of such period after
discharge, and the duration of such leave of absence shall be included in
determining Service.

ARTICLE IV

CONTRIBUTIONS

           Section 4.1   Employer Contributions.  Subject to the limitations set
forth in Sections 4.3 and 4.5, for each Plan Year, First Albany Corporation or
any other Employer shall make contributions on behalf of Plan Participants equal
to the sum of:

                    (a)      Salary Reduction Contributions.  The amount of
contributions made to the Plan by an Employer on behalf of a Participant
pursuant to a salary reduction agreement under Section 4.2 entered into between
an Employer and Participants for such Plan Year.  The Employer shall make Salary
Reduction Contributions as of the earliest date on which such contributions can
reasonably be segregated from the general assets of the Employer, but in no
event later than the fifteenth (15th) business day of the month following the
month in which such amounts would otherwise be paid as part of the Participant’s
Compensation.

                    (b)      Employer Matching Contributions.  For Plan Years
beginning on or after the Restatement Effective Date, First Albany Corporation,
in its sole discretion and consistent with the nondiscrimination requirements of
the Code, may declare Employer Matching Contributions with respect to the
Participant’s Salary Reduction Contributions to be made in such Plan Year in
accordance with the Participant’s salary reduction agreement as described in
paragraph (i) of Section 4.2 of this Plan which Employer Matching Contributions
shall be made by First Albany Corporation or another Employer accordingly.  No
Employer Matching Contribution shall be made with respect to any Salary
Reduction Contribution made pursuant to a one-time election as described in
paragraph (ii) of Section 4.2 of this Plan.  To the extent Employer Matching
Contributions are to be made with respect to any Plan Year, the amount of such
Contributions shall be determined by the Committee up to a specific percent of
each Participant’s Compensation and/or a maximum dollar limit as specified by
the Committee for any given Plan Year consistent with the nondiscrimination
requirements of the Code.  The Committee also may limit any such Employer
Matching Contributions for any given year only to Participants whose
Compensation does not exceed a specified dollar amount in any given Plan Year or
as the Committee in its sole discretion shall otherwise determine.  For the Plan
Year beginning on the Restatement Effective Date, the Employer Matching
Contribution for any Participant who is credited with at least 1000 Hours of
Service in the year of the Restatement Adoption Date shall not be less than the
Employer Matching Contribution such Participant would have received under the
Plan as in effect immediately prior to the Restatement Effective Date, whether
or not such Participant is in the active employ of an Employer on the last day
of the Plan Year.

                    Employer Matching Contributions may take the form of Common
Stock to the extent to which the amount to be contributed under this paragraph
can be paid in whole shares of such stock.  To the extent to which the amount to
be contributed under this paragraph exceeds the amount that can be paid in whole
shares of the Common Stock, the Employer Matching Contribution will be made in
cash. For purposes of determining the number of shares to be allocated as
Employer Matching Contributions with respect to any Plan Year for which they are
declared, the value of the Common Stock shall be measured by the average of the
closing price of such stock on the last business day of each month for all
months of a Plan Year for which the Employer Matching Contribution is declared. 
Employer Matching Contributions will be made as soon as reasonably practicable
after the end of the Plan Year for which the Employer Matching Contribution is
declared.  Except as otherwise provided in this Section 4.1(b) or Sections 6.1
or 6.2, a Participant must be employed by an Employer on the last day of the
Plan Year to receive any Employer Matching Contribution with respect to such
Plan Year.

          For Plan Years beginning on or after the Restatement Effective Date, a
Participant shall have a vested interest in the amounts contributed to his
Employer Matching Account in accordance with the following schedule:

Years of Service

--------------------------------------------------------------------------------

% Vested

--------------------------------------------------------------------------------

    1 25%     2 50%     3 75%     4 100%

          Notwithstanding the foregoing, (i) any Participant who was a
Participant in the Plan prior to the Restatement Adoption Date shall be 100%
vested in amounts attributable to his Employer Matching Account accrued as of
that date, (ii) any Participant who completed 1000 Hours of Service in the year
of the Restatement Adoption Date shall be 100% vested in the amount of Employer
Matching Contributions required to be made to that Participant under the terms
of the Plan as in effect immediately prior to the Restatement Effective Date
made with respect to the Plan Year of the Restatement Adoption Date, and (iii)
any Participant who has three (3) or more years of Service as of the Restatement
Adoption Date shall be 100% vested in all Employer Matching Contributions made
under the Plan.

                    (c)      Employer Additional Contributions.  First Albany
Corporation, in its sole discretion, may declare Employer Additional
Contributions with respect to any Plan Year.  Additional Contributions will be a
percentage of total annual Compensation, excluding sales commissions, of all
Participants other than Highly Compensated Employees and Employees more than 50%
of whose Compensation was earned as sales commissions.  The amount, if any, to
be contributed by First Albany Corporation or any other Employer shall be
determined as a percentage of Compensation paid to such Participants who had a
year of Service during such Plan Year and, except as otherwise provided in
Sections 6.1 and 6.2, who are employed by an Employer on the last day of the
Plan Year for which the Employer Additional Contribution is declared.  Employer
Additional Contributions may be made in cash or Common Stock or any combination
thereof as First Albany Corporation, in its sole discretion, shall determine. 
Amounts credited to a Participant’s Employer Additional Account shall be 100%
vested and nonforfeitable at all times.

          Solely for purposes of determining the Plan Year with respect to which
a contribution is made, a contribution shall be deemed made on account of the
Plan Year that (a) the Board of Directors determines the amount of such
contribution by appropriate action and announces the amount in writing to
Employees, or (b) First Albany Corporation designates such amount in writing to
the Trustee as payment on account of such Plan Year, or (c) an Employer claims
such amount as a deduction on his federal tax return for such Plan Year.

          Notwithstanding anything in this Article 4 to the contrary, Employer
contributions for any year (whether made pursuant to Section 4.1 or otherwise)
shall not exceed the amount deductible for such year for income tax purposes as
a contribution to the Trust under the applicable provisions of the Code and all
contributions of an Employer are conditioned on their deductibility under Code
Section 404, except that such minimum allocations required under Section 7.1(b)
of the Plan shall be made regardless of whether or not they are deductible for
federal income tax purposes.

           Section 4.2   Participant Salary Reduction.  (i) Each Plan Year, a
Participant may elect to enter into a written salary reduction agreement with an
Employer, which will be effective as soon as reasonably practicable after
received and once made effective will be applicable to all payroll periods
within such Plan Year that occur after the agreement is received and made
effective, and such Participant may elect to have salary reduction contributions
made from his year-end bonus, if any.  The terms of any such salary reduction
agreement shall provide that the Participant agrees to accept a reduction in
salary from the Employer in an amount equal to any whole percentage of his
Compensation per payroll period, provided that such amount, when aggregated with
all salary reductions made on his behalf to the Plan for the Plan Year, shall
not exceed 15% of Compensation.  (ii) In addition to or in lieu of the above
salary reduction agreement a Participant may elect to reduce his salary by any
whole dollar amount, provided that such amount, when aggregated with all salary
reductions made on his behalf to the Plan for the Plan Year, shall not exceed
15% of the Participant’s Compensation as of the date such amounts would
otherwise be paid to the Participant, excluding compensation earned when the
Employee was not eligible under Section 3.1 to become a Participant.  Such a
one-time election may be made only once per Plan Year and must be made in
writing.

                    Subject to the requirements of this Section 4.2, First
Albany Corporation or another Employer will make a Salary Reduction Contribution
to the Participant’s Salary Reduction Account on behalf of the Participant for
such Plan Year in an amount equal to the total amount by which the Participant’s
Compensation from an Employer was reduced during the Plan Year pursuant to the
salary reduction agreement and/or one-time election.

          Amounts credited to a Participant’s Salary Reduction Account shall be
100% vested and nonforfeitable at all times.  If a Participant enters into a
salary reduction agreement and/or one-time election with an Employer for a given
Plan Year, his Compensation for such Plan Year for all other purposes of this
Plan, shall be equal to his Compensation before application of the salary
reduction agreement.

          Further, salary reduction agreements and one-time elections shall be
governed by the following:

                    (a)      A salary reduction agreement shall apply to each
payroll period during which an effective salary reduction agreement or election
is on file with an Employer.

                    (b)      A salary reduction agreement or one-time election
may be cancelled prospectively by a Participant at any time during the Plan Year
upon such reasonable advance notice as the Committee may specify.

                    (c)      A salary reduction agreement may be amended by a
Participant if the purpose of the amendment is to decrease or increase the
amount of each Participant’s Compensation which is subject to salary reduction
during the remainder of such Plan Year.

                    (d)      To the extent that the amount of the Salary
Reduction Contribution elected in the one-time election exceeds the amount of
compensation that would otherwise be payable to the Participant in such payroll
period, the one-time election shall be applied to subsequent payroll periods
until the election is fully executed, subject to the limitations of this Article
IV.

                    (e)      Salary reduction agreements and one-time elections
or amendments to salary reduction agreements shall be effective as of the
payroll period following the first day of the next calendar quarter (January 1,
April 1, July 1 or October 1) following the date such salary reduction agreement
or one-time election or amendment to any salary reduction agreement is executed
by the Participant and an Employer, and shall not apply to any payroll period
preceding such salary reduction agreements or one-time election or amendments or
reinstatements.

         

                    (f)       An Employer, First Albany Corporation or the
Committee may amend or revoke a Participant’s one-time election or may amend or
revoke the Employer’s salary reduction agreement with any Participant at any
time, if First Albany Corporation or the Committee determines that such
revocation or amendment is necessary to ensure that a Participant’s Additions
for any Plan Year will not exceed the limitations of Section 5.3 or to ensure
that the discrimination tests of Section 401(k) of the Code are met for such
Plan Year and an Employer shall amend or revoke any such election filed with it
to the extent First Albany Corporation or the Committee requests the Employer to
so do because First Albany Corporation or the Committee has determined that such
revocation is required for the Plan not to exceed the limitation of Section 5.3
or to comply with the discrimination tests of Section 401(k) of the Code.

          Distributions of a Participant’s Salary Reduction Contributions shall
be made in accordance with Article VI.

           Section 4.3   Limitation of Amount of Salary Reduction
Contributions.  (a)         For Plan Years beginning on and after January 1,
2000, the amount of Salary Reduction Contributions for a Participant shall be
limited to $10,500 for the taxable year, and as adjusted thereafter in
accordance with Section 402(g)(5) of the Code.  Any Excess Deferral shall be
distributed to the Participant in accordance with the rules of subsection (b)
hereof.

                    (b)      To the extent the Participant has made Salary
Reduction Contributions to the Plan in excess of the amount set forth in
subsection (a), such Excess Deferrals shall be distributed to him no later than
the 15th day of April following the end of the taxable year during which such
Salary Reduction Contributions are made.  No later than the first day of March
following the close of the taxable year during which the Excess Deferrals are
made, the Participant shall notify the Committee in writing of the amount of the
Excess Deferrals allocated to this Plan.  Such amount shall then be distributed
(including income thereon) to the Participant no later than the following April
15th.

 

           Section 4.4   Rollover Amount From Other Plans.  An Employee eligible
to participate in the Plan, regardless of whether he has satisfied the
participation requirements of Section 3.1, may elect, subject to the approval of
the Committee, to rollover into the Trust Fund (either himself or in a
trustee-to-trustee transfer) a distribution of all or a portion of his interest
in a qualified retirement plan of a former employer.  Such rollover must be made
within the time limits prescribed by the Code, and the Committee may obtain such
assurances and certifications it may deem necessary to establish that the
rollover qualifies for rollover treatment under the Code and will not adversely
affect the qualification of the Plan under Section 401(a) of the Code.  If an
eligible Employee had deposited a distribution previously received from a
qualified plan of a former employer into an Individual Retirement Account
(“IRA”), as defined in Section 408(d) of the Code, he may rollover (either
himself or in a trustee-to-trustee transfer) a distribution from such IRA into
the Trust Fund provided such rollover is made within the time limits and
otherwise satisfies the requirements prescribed by the Code and applicable
regulations of the Secretary of the Treasury.  Any rollover contemplated by this
Section 4.4 shall be credited to a Rollover Account.  The Employee shall be 100%
vested in such Rollover Account, and it shall be invested in accordance with
Article 5 and distributed in accordance with Article 6.

           Section 4.5   Discriminatory Contributions.  (a)  Adjustments.  If
First Albany Corporation or the Committee shall determine that the Salary
Reduction Contributions made on behalf of any Participant or group of
Participants might result in discrimination in contributions in favor of
Employees who are officers, certain shareholders or Highly Compensated Employees
or might cause the Plan to violate the requirements of Sections 401(k) or 401(m)
of the Code, First Albany Corporation or the Committee shall have the right to
cause such adjustments to be made on behalf of such Participant or Participants
as will, in First Albany Corporation’s or the Committee’s opinion, avoid such
discrimination and satisfy the requirements of Sections 401(k) and/or 401(m) of
the Code, as appropriate, including, without limitation, the right to
recharacterize Salary Reduction Contributions as after-tax Employee
contributions, refund Salary Reduction Contributions and/or after-tax Employee
contributions made on behalf of a Participant or Participants and reduce or
suspend the amount of future Salary Reduction Contributions and/or after-tax
Employee contributions previously authorized by a Participant or Participants.

          For purposes of this Section 4.5, the term Employee shall mean an
employee of any Employer and members of the Employer’s controlled group within
the meaning of Section 414(b), (c) or (m) of the Code, to the extent required
under Sections 401(k) or (m) of the Code.

                    (b)      Actual Deferral Percentage.  (1)  For each Plan
Year, the Actual Deferral Percentage for the group of eligible Highly
Compensated Employees shall bear a relationship to the Actual Deferral
Percentage for all other eligible Employees that meets either of the following
tests:

                    (i)       The Actual Deferral Percentage for the group of
eligible Highly Compensated Employees is not more than the Actual Deferral
Percentage of all other eligible Employees multiplied by 1.25; or

                    (ii)      The excess of the Actual Deferral Percentage for
the group of eligible Highly Compensated Employees over that of all other
eligible Employees is not more than 2 percentage points, and the Actual Deferral
Percentage for the group of eligible Highly Compensated Employees is not more
than the Actual Deferral Percentage of all other eligible Employees multiplied
by 2.

                    (2)      For the purposes of computing the Actual Deferral
Percentages in Subsection (1) hereof, a Participant’s compensation for a Plan
Year means compensation as defined in Section 414(s) of the Code.

                    (3)      For the purposes of computing the Actual Deferral
Percentages in subsection (1) hereof, Employer contributions on behalf of any
Participant shall include:

                    (i)       any Employer contributions made pursuant to the
Participant’s election; and

                    (ii)      at the election of First Albany Corporation or the
Committee, Qualified Employer Matching Contributions and/or Qualified
Nonelective Contributions.  Notwithstanding the above, Employer Matching
Contributions shall not be deemed Qualified Employer Matching Contributions
and/or Qualified Nonelective Contributions unless specifically elected by First
Albany Corporation or the Committee and, notwithstanding anything to the
contrary in the Plan, unless such contributions otherwise satisfy the
requirements of Section 1.401(k)-1(g)(13) of the Treasury regulations.

                    (4)      For purposes of applying the provisions of
subsection (1) hereof, the Actual Deferral Percentage taken into account for any
Highly Compensated Employee who participates in two or more tax-qualified cash
or deferred arrangements of an Employer shall be the sum of the Actual Deferral
Percentages for such Highly Compensated Employee under each of such
arrangements.

                    (5)      For Plan Years beginning on and after January 1,
1997, the Committee shall use the Actual Deferral Percentage for the preceding
Plan Year of all eligible Employees other than Highly Compensated Employees to
determine the maximum Actual Deferral Percentage for the current Plan Year for
the eligible Highly Compensated Employees.

                    (6)      For purposes of this Section 4.5(b), any Employee
who is eligible to receive an Employer Matching Contribution shall be considered
an eligible Employee.

                    (7)      Except to the extent otherwise provided in
regulations or rules issued by the Secretary of the Treasury, notwithstanding
the distribution of any portion of an Excess Deferral under Section 4.3 hereof,
such portion shall, for purposes of applying this Section 4.6 be treated as an
Employer Contribution.

                    (8)      For purposes of this Section 4.5(b) and Section
4.5(c) Employer shall include any entity that is a member of the controlled
group of which an Employer is a member within the meaning of Sections 414(b),
(c) or (m) of the Code and Employee and Highly Compensated Employees shall
include any Employee or Highly Compensated Employee of any such Employer.

                    (c)      Actual Contribution Percentage.  (1)  for each Plan
Year, the Actual Contribution Percentage for eligible Highly Compensated
Employees shall not exceed the greater of:

                    (i)       125 percent of the Actual Contribution Percentage
for all other eligible Employees; or

                    (ii)      The lesser of 200 percent of the Actual
Contribution Percentage for all other eligible Employees, or the Actual
Contribution Percentage for all other eligible Employees plus 2 percentage
points.

                    (2)      (i)  If two or more plans of employers to which
Employer Matching Contributions, after tax Employee contributions, or Salary
Reduction Contributions are made are treated as one plan for purposes of
Section 410(b) of the Code, such plans shall be treated as one plan and (ii) if
a Highly Compensated Employee participates in two or more employer plans to
which such contributions are made, all such contributions shall be aggregated.

                    (3)      For purposes of this Section 4.5(c), any Employee
who is eligible to receive an Employer Matching Contribution shall be considered
an eligible Employee.

                    (4)      For the purposes of computing the Actual
Contribution Percentages in Subsection (1) hereof, a Participant’s compensation
for a Plan Year shall mean compensation as defined in Section 414(s) of the
Code.

                    (5)      For purposes of computing the Actual Contribution
Percentages, First Albany Corporation or the Committee may elect to take into
account elective deferrals as defined in Section 402(g)(3) and/or Qualified
Nonelective Contributions allocated to a Participant’s Account under the Plan or
any other plan of an Employer or a member of its controlled group within the
meaning of Code Section 414(b), (c) or (m), provided that, notwithstanding
anything in the Plan to the contrary, such contributions so taken into account
satisfy the requirements of Section 1.401(m)-1(b)(5) of the Treasury
Regulations.  Qualified Employer Matching Contributions, however, may not be
taken into account for purposes of computing the Actual Contribution
Percentages.

                    (6)      For Plan Years beginning on and after January 1,
1997, the Committee shall use the Actual Contribution Percentage for the
preceding Plan Year of all eligible Employees other than Highly Compensated
Employees to determine the maximum Actual Contribution Percentage for the
current Plan Year for the eligible Highly Compensated Employees.

                    (7)      The Plan shall be treated as satisfying the
requirements of Section 4.5(c)(1) hereof for any Plan Year if, before the close
of the following Plan Year the amount of Excess Aggregate Contributions for such
Plan Year (and any income allocable to such Contributions) is distributed to the
Participant.

                    (d)      Required Reduction for Multiple Use of Alternative
Limitation.  Notwith­standing anything in this Plan to the contrary, the Plan
will comply with the requirements of Section 1.401(m)-2 of the Treasury
regulations to the extent applicable to prevent the multiple use of alternative
limitations.

          Section 4.6   Contributions After Qualified Military Service Period. 
Notwithstanding any Plan provision to the contrary, a Participant who is
reemployed after a Qualified Military Service Period, as defined herein, shall
be eligible to make additional Salary Reduction Contributions and After-Tax
Employee Contributions for any Plan Year or portion thereof that coincides with
such Qualified Military Service Period, provided that he would have been
entitled to make such Contributions under the terms of the Plan as in effect
during his period of Qualified Military Service and that any such contributions
are made during a period that begins on the Participant’s date of reemployment
and ends on the earlier of (a) five (5) years thereafter or (b) the expiration
of a period whose duration is three times the duration of the Qualified Military
Service Period.  To the extent a Participant is qualified to make After–Tax
Contributions, any After-Tax Contributions made pursuant to this Section 4.6
shall be governed by the provision of the Plan as amended effective July 15,
1993 (“1993 Plan”) to the extent not otherwise provided for in this restatement.

          The maximum amount of such Salary Reduction Contributions may not
exceed the amount that the Participant would have been permitted to make under
Sections 4.2 and 4.5 had he remained in employment during such Qualified
Military Service Period.  The maximum amount of such After-Tax Employee
Contribution may not exceed the amount that the Participant would have been
permitted to make under Sections 4.6 and 4.7 of the 1993 Plan had he remained in
employment during such Qualified Military Service Period.  Notwithstanding
anything in this Section 4.6 to the contrary, no Participant shall be permitted
to make After–Tax Employee Contributions to the Plan for periods of Qualified
Military Service that occurred after the Restatement Effective Date.  For
computing the amount of such Salary Reduction Contributions and After-Tax
Employee Contributions, a Participant’s Compensation during such Qualified
Military Service Period shall be deemed to be equal to the Compensation that he
would have received during such Period (under the applicable version of the
Plan) or, if this is uncertain, his average Compensation (under the applicable
version of the Plan) during the twelve-month period immediately preceding such
Period.

          Such Participant shall also be entitled to Employer Matching
Contributions for such Period to the extent such Participant makes the Salary
Reduction Contributions or After-Tax Employee Contributions upon which such
Employer Matching Contributions are contingent.  Such Participant shall also be
entitled to receive any Employer Additional Contributions that he would have
received had he remained employed with the Employer during such Period.

          No earnings shall be credited on any contribution made under this
Section 4.6 for any period before such contribution is actually made.  All
contributions made under this Section 4.6 shall be subject to all other
applicable limitations under Section 401(a)(4), 401(k), 401(m), 402(g), 404(a)
or 415 of the Code only for the Plan Year in which such contributions are
credited.

          The Plan Administrator may set reasonable limits on the timing and
manner in which such Participant may actually make such contributions.  The Plan
Administrator will allow such Participant to direct the investment of such
contributions as provided in Section 5.2 herein.

          Under this Section 4.6 a Qualified Military Service Period shall mean
any time period of service in the uniformed services of the United States by a
Participant who is later reemployed by the Employer on or after December 12,
1994 pursuant to the Uniformed Services Employment and Reemployment Rights Act
of 1994.

ARTICLE V

ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS

           Section 5.1   Individual Accounts.  The Committee shall create and
maintain adequate records to disclose the interest in the Trust of each
Participant, Former Participant and Beneficiary.  Such records shall be in the
form of individual accounts, and credits and charges shall be made to such
accounts in the manner herein described.  When appropriate, a Participant shall
have six (6) separate accounts: an Employer Additional Account, an Employer
Matching Account, a Salary Reduction Account, an Employee Contribution Account,
a Rollover Account and a Loan Account.  The maintenance of individual accounts
is only for accounting purposes, and a segregation of the assets of the Trust
Fund to each account shall not be required.  Distributions and withdrawals made
from an account shall be charged to the account as of the date paid.

           Section 5.2   Account Adjustment.  The accounts of Participants,
Former Participants and Beneficiaries shall be adjusted in accordance with the
following:

                    (a)      Income.  On the Valuation Date of each Plan Year
and on such additional dates as the Administrative Committee or the Trustee may
deem advisable, a valuation shall be made of each Participant’s and Former
Participant’s Accounts, which valuation shall reflect the fair market value of
such Accounts including any earnings and losses thereon.

                    (b)      Salary Reduction Contributions.  Employer
contributions for a Plan Year made pursuant to a salary reduction agreement or
one-time election entered into with a Participant under Section 4.2 for such
Plan Year shall be allocated to the Participant’s Salary Reduction Account on
the earliest date on which such allocation is reasonably practicable, but in no
event later than the fifteenth (15th) business day of the month following the
month in which such amount would otherwise be paid as part of the Participant’s
Compensation.

                    (c)      Employer Matching Contributions.  Employer Matching
Contributions shall be allocated as soon as reasonably practicable after the end
of the Plan Year among the Employer Matching Accounts of those Participants who
entered into a salary reduction agreement and who are credited with at least
1,000 Hours of Service during the Plan Year, and except as otherwise required
pursuant to Section 4.1(b), 6.1 or 6.2, are in the active employ of an Employer
on the last day of the Plan Year.

                    (d)      Employer Additional Contributions.  Employer
Additional Contributions shall be allocated as soon as reasonably practicable
after the end of the Plan Year among the Employer Additional Accounts of those
Participants whose Compensation does not include sales commissions in excess of
50% of their Compensation, who are not considered Highly Compensated Employees
who are credited with at least 1,000 Hours of Service during the Plan Year and,
except as required pursuant to Section 6.1 or 6.2, are in the active employ of
an Employer on the last day of the Plan Year.  Such amounts shall be allocated
according to the ratio that each such Participant’s Compensation for the Plan
Year bears to the total Compensation of all such eligible Participants for the
Plan Year.

                    (e)      Investment Choices of Participants.  (i)  Except as
provided in (ii) below, each Participant who has one or more accounts shall
direct, at the time he elects to make contributions, how such contributions are
to be invested pursuant to his self-direction.

                    (ii)      Employer Additional Contributions and Employer
Matching Contributions made on behalf of a Participant to the Plan that are made
in cash, shall be invested pursuant to a Participant’s self-direction.  Employer
Matching Contributions and/or Employer Additional Contributions, made in the
form of the Common Stock, may be sold and reinvested at the Participant’s
direction to the extent of the Participant’s vested interest in his Employer
Matching Account or Additional Contribution Account, as applicable.

                    (iii)     Dividends and other distributions received by the
Trustee with respect to a given investment shall be invested pursuant to a
Participant’s direction to the extent the Participant is authorized to direct
the investment yielding the distribution pursuant to this Section 5.2(e).

                              (iv)     Any investment direction given by a
Participant shall continue in effect until changed by the Participant.  A
Participant may change his investment direction as to future contributions and
as to current investments of his accounts and may change the investments in his
accounts, subject to the limitations of paragraph (ii) of this subsection (e),
at any time and as often as he desires by notice to the person designated by
Committee or to the extent the Committee has delegated such authority to the
Participant from the person selected by the Participant from time to time.

                    (v)      To the extent permitted under ERISA, the
Participant may direct that all or any portion of the contributions to his
accounts over which he has the power to direct investment pursuant to this
Section 5.2(e), and all of any portion of the earnings thereon, be invested in
stock or marketable obligations of the Employer.  The Participant may not direct
that any portion of the contributions to his accounts or any portion of the
earnings thereon be invested in real property other than limited partnerships.

           Section 5.3   Maximum Additions.  Notwithstanding anything contained
herein to the contrary, the total Additions made to the Salary Reduction
Account, the Employer Additional Account, and the Employer Matching Account of a
Participant for any Plan Year shall not exceed the lesser of $30,000, subject to
periodic adjustment of the “defined contribution dollar limitation” under
Section 415(d) of the Code, or 25% of the Participant’s Code
Section 415 Compensation.

          Notwithstanding the foregoing, the otherwise permissible annual
Additions for any Participant under this Plan may be further reduced to the
extent necessary, as determined by the Committee, to prevent disqualification of
the Plan under Section 415 of the Code, which imposes the following additional
limitations on the benefits payable to Participants who also may be
participating in another tax qualified pension, profit sharing, savings or stock
bonus plan maintained by the Employer or any of the members of the controlled
group of which the Employer is a part:  (i) for Plan Years beginning before
January 1, 2000, if an individual is a Participant at any time in both a defined
benefit plan and a defined contribution plan maintained by an employer, the sum
of the defined benefit plan fraction and the defined contribution plan fraction
for any Plan Year may not exceed 1.0.  The defined benefit plan fraction for any
Plan Year is a fraction, the numerator of which is the Participant’s projected
annual benefit under the Plan (determined at the close of the Plan Year) and the
denominator of which is the lesser of 1.25 multiplied by $90,000 or such greater
amount permitted by Internal Revenue Service regulations to reflect
cost-of-living adjustments; or 1.4 multiplied by 100% of the Participant’s
average Code Section 415 Compensation during the three (3) consecutive years
when the total Code Section 415 Compensation paid to him was highest.  The
defined contribution plan fraction for any Plan Year is a fraction, the
numerator of which is the sum of the annual Additions to the Participant’s
accounts in such Plan year and for all prior Plan Years and the denominator of
which is the sum of the applicable maximum amounts of annual Additions which
could have been made under Section 415(c) of the Code for such Plan year and for
all prior years of such Participant’s employment (assuming for this purpose,
that Section 415(c) had been in effect during such prior years).  The applicable
maximum amount for any Plan Year shall be equal to the lesser of 1.25 multiplied
by the dollar limitation in effect for such Plan Year under Subsection
415(c)(1)(A) of the Code or 1.4 multiplied by 25% of the Participant’s Code
Section 415 Compensation for such Plan Year.  At the election of the Committee,
special transitional rules may apply for both the defined benefit fraction and
the defined contribution fraction for Employees who were Participants as of
December 31, 1982.  For purposes of this limitation, all defined benefit plans
of the Employer, whether or not terminated, are to be treated as one defined
benefit plan and all defined contribution Plans of the Employer, whether or not
terminated, are to be treated as one defined contribution plan.  The extent to
which annual Additions under the Plan shall be reduced as compared with the
extent to which the annual benefit under any of the plans shall be reduced in
order to achieve compliance with the limitations of Section 415 of the Code
shall be determined by the Administrator in such a manner so as to maximize the
aggregate benefits payable to such Participant.  If such reduction is under this
Plan, the Committee shall advise affected Participants of any additional
limitation on their annual benefits required by this paragraph.  For Plan Years
beginning on or after January 1, 2000, annual Additions will not be reduced
pursuant to this subparagraph (i) of this Section 5.3.

          Any amounts which are in excess of the maximum annual Additions
allowable in this Section 5.3 shall be corrected in the manner and order as set
forth below as necessary:

                    (a)      the excess will be held in a suspense account for
the Participant and will be allocated to his account in the following year; and

                    (b)      the excess will be held in a suspense account and
will be reallocated to all Participants in the following year as a reduction of
Employer Contributions; and

                    (c)      the excess will be reallocated to other
Participants in the current Plan Year, or if all Participants have reached their
limitations under Section 415 of the Code, and an excess still remains, the
excess shall be held in a suspense account and will be reallocated in the
following year prior to any Employer Contributions.

          The above limitations are intended to comply with the provisions of
Section 415 of the Code and regulations thereunder.  If there is any discrepancy
between the provisions of this Section 5.3 and the provisions of Section 415 of
the Code and regulations thereunder, such discrepancy shall be resolved in such
a way as to give full effect to the provisions of Section 415 of the Code.  The
combined limits under Section 415(e) of the Code shall not apply to the Plan for
Plan Years beginning on or after January 1, 2000.

ARTICLE VI

BENEFITS

           Section 6.1   Retirement or Disability.  If a Participant’s
employment is terminated at or after he attains age sixty-five (65) or at an
earlier age because of Disability, he shall be fully vested in, and entitled to
receive, the amount in each of his Accounts.  If the Participant is credited
with at least 1,000 Hours of Service during the Plan Year in which the
Participant retires or terminates employment because of Disability, the “amount”
in such Participant’s accounts shall include any Salary Reduction Contributions,
Employer Additional Contributions and Employer Matching Contributions made with
respect to the Plan Year in which the Participant terminated employment after
attaining age sixty-five (65) or on account of Disability even if the
Participant is not employed on the last day of such Plan Year.

          Payments of benefits due under this Section 6.1 shall be made in
accordance with Section 6.4.

           Section 6.2   Death.  In the event that the termination of employment
of a Participant is caused by his death, his Beneficiary shall be fully vested
in and paid the amount in each of his Accounts.  If the Participant is credited
with at least 1,000 Hours of Service during the Plan Year in which the
Participant dies, the “amount” in such Participant’s accounts shall include any
Salary Reduction Contributions, Employer Additional Contributions and Employer
Matching Contributions made with respect to the Plan Year in which the
Participant died even if the Participant is not employed on the last day of such
Plan Year.

          Payments of benefits due under this Section 6.2 shall be made in
accordance with Section 6.4.

           Section 6.3   Termination for Other Reasons.  If a Participant’s
employment is terminated before age sixty-five (65) for any reason other than
retirement at or after age sixty-five, Disability or death, the Participant
shall be entitled to:

                    (a)      The entire amount credited to his Rollover Account,
if any, plus

                    (b)      The entire amount credited to his Salary Reduction
Account, including any Salary Reduction Contributions made with respect to the
Plan Year of termination but allocated after the date of the Participant’s
termination, plus

                    (c)      The entire amount credited to his Employee
Contribution Account, if any, plus

                    (d)      The entire amount credited to his Employer
Additional Account, if any, and his vested percentage (determined in accordance
with Section 4.1(b) or as otherwise required by Section 1.401(k)-1(g)(13)) of
the Treasury regulations) of the amount credited to his Employer Matching
Account, if any, including any Employer Additional Contributions and his vested
percentage of any Employer Matching Contribution made with respect to the Plan
Year of termination (pursuant to Section 4.1) but allocated after the date of
the Participant’s termination, if the Participant was credited with 1,000 Hours
of Service during the Plan Year with respect to which the Employer Additional
Contribution or Employer Matching Contribution is made and was employed on the
last day of such Plan Year or the Participant is otherwise entitled to receive
any such Employer Matching Contribution pursuant to Section 4.1(b).

          A Participant whose employment is terminated under this Section 6.3
shall forfeit the balance in his Employer Matching Account that has not vested
in accordance with Section 4.1(b), provided that (i) upon his reemployment by
the Employer prior to five (5) consecutive One-Year Breaks-in-Service if he has
not received a distribution of his Employer Matching Account, or (ii) upon
repayment of the distribution if he has received distribution of the vested
portion of the balance of his Employer Matching Account, the forfeited amounts
(unadjusted for gains or losses subsequent to his date of termination) shall be
restored to his Employer Matching Account.  For the restoration described in
clause (ii) of the foregoing sentence to become effective, repayment of a
distribution must occur prior to the earlier of five (5) years after the first
date on which the Participant is subsequently reemployed by the Company or the
date the Participant incurs five (5) consecutive One-Year Breaks-in-Service
following the date of distribution.  To the extent a restoration occurs with
respect to amounts credited to the Participant’s Employer Matching Account that
when forfeited were in the form of Common Stock, such restoration shall be made
to the Participant’s Employer Matching Account in the form of Common Stock.

          Amounts that are forfeited pursuant to this Section 6.3 shall be used
to pay reasonable expenses of the Plan or to reduce the future contributions of
First Albany Corporation or any other Employer to the Plan.  Employer Matching
Contributions forfeited by any Participant who does not have any vested interest
in his Employer Matching Account at the time of forfeiture shall be deemed
distributed to the Participant.  In the case of a Participant who repays his
Plan distribution in accordance with this Section 6.3, such forfeited amounts
shall be deemed repaid to the Plan.

          Payment of benefits under this Section 6.3 shall be made in accordance
with Section 6.4.

          Section 6.4   < u>Payment of Benefits.  Upon a Participant’s
entitlement to payments of benefits under either Section 6.1 or Section 6.3, he
shall file with the Committee his written election on such form or forms, and
subject to such conditions, as the Committee shall provide.  His election shall
specify (1) the date he elects for commencement of benefit payments which may be
as of the date of his entitlement to benefits or may be a date deferred to the
extent provided below and (2) his selection of the method of payment of his
benefits from the two allowable methods provided below.

          The Committee shall follow a Participant’s Beneficiary designation
under Section 6.5 and shall follow the method of payment, if any, selected by
the Participant in the case of a distribution on account of the Participant’s
death.  If the Participant fails to select a method of payment for his
Beneficiary, the Beneficiary shall have the right to elect one of the methods of
payment of his benefits provided for in this Section 6.4.  Payments to a
Participant’s Beneficiary shall be made or commence as soon as practicable after
a Participant’s or Former Participant’s death.

          Unless a Participant elects otherwise and subject to Section 6.5
herein, payment of a Participant’s benefits under this Plan shall be made or
commence no later than the sixtieth (60th) day after the later of (a) the end of
the Plan Year of his sixty-fifth (65th) birthday, or (b) the end of the Plan
Year in which his employment terminates.

          A Participant or Beneficiary may elect that amounts from his accounts
be paid in either one of the following methods:

                    (a)      A lump sum, or

                    (b)      Periodic payments of substantially equal amounts
for a specified number of years of not less than two (2) years nor more than
five (5) years, in which event the unpaid balance at the end of each Plan Year
shall be adjusted to reflect the earnings and losses for that Plan Year.  Such
periodic payments shall be made not less frequently than annually.

          Notwithstanding the foregoing, a Participant or Beneficiary may not
elect that amounts due from or in respect of the Participant’s Accounts be paid
in any form other than a lump sum if the first date of the first period for
which such amounts are payable is on or after the earlier of (i) the 90th day
after the date the Participant has been furnished a summary that reflects the
amendment of the Plan to eliminate the opportunity to elect periodic payments of
benefits from the Participant’s Accounts, or (ii) the first day of the second
Plan Year following the Plan Year in which such amendment is made.

          The amount which a Participant, Former Participant or Beneficiary is
entitled to receive at any time and from time to time may be paid at the
Committee’s discretion in cash or in securities, or in any combination thereof.

          Notwithstanding any other provision of this Article 6, the Committee
may distribute the entire value of a Participant’s Accounts upon or at any time
after the termination of employment of a Participant if the total vested balance
of his Accounts does not exceed (and has not exceeded at the time benefit
payments commenced under the Plan) $5,000 ($3,500 prior to August 5, 1997).

          Notwithstanding the foregoing, no distribution may commence without
the consent of the Participant or Former Participant if the aggregate vested
balance of his Accounts exceeds $5,000 ($3,500 prior to August 5, 1997) and the
Participant or Former Participant has not yet reached the later of his 65th
birthday or when his employment terminates.  No consent shall be valid unless
the Participant has received a general description of the material features of
the distribution and an explanation of the optional forms of benefit under the
Plan and has been informed of his right to defer receipt of such distribution. 
Such notice must be provided no later than thirty (30) days or sooner than
ninety (90) days before the first day on which all events have occurred that
entitle the Participant or Former Participant to such distribution, provided,
however, that such distribution may commence sooner than thirty (30) days after
such notice is given if the Plan Administrator clearly informs the Participant
or Former Participant that the Participant or Former Participant has the right
to a period of at least thirty (30) days after receipt of such notice to
consider the decision and the Participant elects to receive such distribution
after receipt of such notice.

          Notwithstanding any provision of this Plan to the contrary, if on or
after January 1, 1993 (i) a Participant, (ii) a Beneficiary who is a Spouse, or
(iii) a Spouse or former Spouse who is an Alternate Payee under a qualified
domestic relations order, as defined in Section 414(p) of the Code becomes
entitled to a distribution from the Plan which qualifies as an “eligible
rollover distribution” as defined in Section 402(f)(2)(A) of the Code, such
individual may elect to have all or a portion of such distribution paid or
transferred directly to a designated “eligible retirement plan” as defined in
Section 402(c)(8)(B) of the Code, provided that such retirement plan to which
such transfer is to be made permits the transfer.  The Committee may establish
reasonable rules and procedures regarding a direct rollover distribution
permitted under this paragraph.

           Section 6.5   Designation of Beneficiary.  Each Participant or Former
Participant from time to time may designate any person or persons (who may be
designated contingently or successively and who may be an entity other than a
natural person) as his Beneficiary or Beneficiaries to whom his Plan benefits
are paid if he dies before receipt of all such benefits.  Each Beneficiary
designation shall be in the form prescribed by the Committee, will be effective
only when filed with the Committee during the Participant’s lifetime, and, if
the Committee allows and subject to Section 6.4, may specify the method of
payment of his benefits to the Beneficiary.  Each Beneficiary designation filed
with the Committee will cancel all Beneficiary designations filed with the
Committee.  Except in the case where the spouse is the named Beneficiary, which
cannot be modified without the consent of the spouse, as discussed below, the
revocation of a Beneficiary designation no matter how effective, shall not
require the consent of any designated Beneficiary.

          An election made pursuant to this Section 6.5 shall not take effect
unless:

                    (a)      The spouse of the Participant consents in writing
to such election, and the spouse’s consent acknowledges the effect of such
election and is witnessed by a Plan representative or a notary public, or
because of such other circumstances as the Secretary of the Treasury may by
regulations prescribe; or

                    (b)      It is established to the satisfaction of a Plan
representative that the Participant has no spouse, the spouse cannot be located,
the Participant is legally separated or has been abandoned as defined by local
law and the Participant has a court order to such effect (and no qualified
domestic relations order as defined in Section 414(p) of the Code exists that
provides otherwise), or such other circumstances as the Secretary of the
Treasury may by regulations prescribe.

          Any consent by a spouse (or establishment that the consent of a spouse
cannot be obtained) under the preceding sentence shall be effective only with
respect to such spouse.

                    (c)      If any Participant or Former Participant fails to
designate a Beneficiary in the manner provided above, or if the Beneficiary
designated by a deceased Participant dies before him or before complete
distribution of the Participant’s benefits, the Committee shall direct the
Trustee to distribute such Participant’s benefits (or the balance thereof) in
the following priority (each class to take to the exclusion of the other):

                  (i)       Surviving spouse.

                  (ii)      Lineal descendants, per stirpes, equally.

                  (iii)     Surviving parents equally.

                  (iv)     Participant’s other distributees.

          If the Beneficiary dies before the complete distribution of the
Participant’s benefits, then payment is made to the Beneficiary’s distributees.

           Section 6.6   Qualified Domestic Relations Order.  (a)        
Notwithstanding anything herein to the contrary, benefits may be paid in
accordance with the applicable requirements of any domestic relations order
determined by the Administrator to be a qualified domestic relations order
within the meaning of Section 414(p) of the Code.

                    (b)      (i)       In the event the Plan receives a domesti
c relations order intended to be a qualified domestic relations order within the
meaning of Section 414(p) of the Code, the Administrator shall act on such order
as follows:

                    (A)     The Administrator shall promptly notify the
Participant and each Alternate Payee specified in the order as entitled to
payment of benefits under the Plan (at the address specified in the order) of
the receipt of such order and provide all such parties with a copy of these Plan
procedures for determining the qualified status of domestic relations orders,
and

                    (B)     Within a reasonable period after receipt of such
order, the Administrator (with or without the assistance of counsel or any other
advisor as the Administrator in its sole discretion shall determine to consult)
shall determine whether such order is a qualified domestic relations order that
satisfies the requirements of Section 414(p) of the Code and notify the
Participant and each Alternate Payee of such determination.

                    (ii)      The Administrator shall establish reasonable
procedures to determine the qualified status of domestic relations orders and to
administer distributions under such qualified orders.

                    (A)     Such procedures shall be in writing.

                    (B)     Such procedures shall provide for the notification
of each person specified in a domestic relations order as entitled to payment of
benefits under the Plan (at the address included in the domestic relations
order) of such procedures promptly upon receipt by the Plan of the domestic
relations order.

                    (C)     The Administrator shall permit an Alternate Payee to
designate a representative for receipt of copies of notices that are sent to the
Alternate Payee with respect to a domestic relations order.

                    (D)     (I)      During any period in which the issue of
whether a domestic relations order is being determined (by the Administrator, by
a court of competent jurisdiction, or otherwise), the Administrator shall
separately account for the amounts which would have been payable to the
Alternate Payee during such period if the order had been determined to be a
qualified domestic relations order within the meaning of Section 414(p) of the
Code.

          (II)     If within the eighteen-month period beginning on the date on
which the first payment would be required to be made under the domestic
relations order the order (or notification thereof) is determined to be a
qualified domestic relations order within the meaning of Section 414(p) of the
Code, the Administrator shall pay the segregated amounts (plus any interest
thereon) to the person or persons entitled thereto.

          (III)    If within the eighteen-month period beginning on the date on
which the first payment would be required to be made under the domestic
relations order (i) it is determined that the order is not a qualified domestic
relations order within the meaning of Section 414(p) of the Code, or (ii) the
issue as to whether such order is a qualified domestic relations order within
the meaning of Section 414(p) of the Code is not resolved, then the
Administrator shall pay the segregated amounts (plus any interest thereon) to
the person or persons who would have been entitled to such amount if there had
been no order.

          (IV)    Any determination that an order is a qualified domestic
relations order within the meaning of Section 414(p) of the Code which is made
after the close of the eighteen-month period beginning on the date on which the
first payment would be required to be made under the domestic relations order
shall be applied prospectively only.

                    (c)      If the Administrator acts in accordance with part 4
of title I of ERISA in:

                    (i)       Treating a domestic relations order as being (or
not being) a qualified domestic relations order within the meaning of Section
414(p) of the Code, or

                    (ii)      Taking action under Subparagraph (D) of
Paragraph (ii) or Subsection (b) herein, then the Plan’s obligation to the
Participant and each Alternate Payee shall be discharged to the extent of any
payment made pursuant to such act.

                    (d)      A person who is an Alternate Payee under a
qualified domestic relations order within the meaning of Section 414(p) of the
Code shall be considered for purposes of any provisions of ERISA a Beneficiary
under the Plan.

                    (e)      The term “Alternate Payee” means any spouse, former
spouse, child, or dependent of a Participant who is recognized by a domestic
relations order as having a right to receive all, or a portion of, the benefits
payable under this Plan with respect to such Participant.

          Notwithstanding anything in the Plan to the contrary, distribution to
Alternate Payees shall be permitted to the extent authorized by a “qualified
domestic relations order,” even if the affected Participant has not separated
from service and has not reached the “earliest retirement age” under the Plan

           Section 6.7   Required Distributions.  (a)  The entire interest of
each Participant:

                    (i)       Will be distributed to such Participant not later
than the Required Beginning Date, as defined in Section 6.7(c), or

                    (ii)      Will be distributed in accordance with
regulations, over the life of such Participant or over the lives of such
Participant and a Designated Beneficiary (or over a period not extending beyond
the life expectancy of such Participant and Designated Beneficiary).  The first
payment shall be distributed no later than the Required Beginning Date; the
second payment shall be distributed no later than December 31 of the same
calendar year.  Each succeeding payment shall be distributed no later than each
December 31 thereafter.  Distributions shall be made in accordance with
Section 401(a)(9) of the Code and the regulations thereunder.

                    (b)      (i)       Required distribution where the
Participant dies before his entire interest is distributed:

If the distribution of the Participant’s interest has begun in accordance with
Section 6.7(a)(ii), and the Participant dies before his entire interest had been
distributed to him, the remaining portion of such interest will be distributed
at least as rapidly as under the method of distribution being used under
Section 6.7(a)(ii) as of the date of his death.

                    (ii)      Five-Year rule for other cases.  If a Participant
dies before the distribution of the Participant’s interest has begun in
accordance with Section 6.7(a)(ii), the entire interest of the Participant will
be distributed within five (5) years after the death of such Participant.

                    (c)      Required Beginning Date.  For Participants who
attain age 70½ after December 31, 1996, “Required Beginning Date” means the
April 1 immediately following the calendar year in which occurs the later of (i)
the date of a Participant’s severance or (ii) attainment of age 70½, provided,
however, that “Required Beginning Date” means the April 1 immediately following
the end of the calendar year in which the Participant attains age 70½ if the
Participant is a 5% owner as defined in Section 416(i) of the Code.  For
Participants who attain age 70½ prior to December 31, 1996, “Required
Distribution Date” means the April 1 immediately following the calendar year in
which the Participant attains age 70½.

                    (d)      Designated Beneficiary.  The term “Designated
Beneficiary” means any individual designated as a Beneficiary by the
Participant.

                              (e)      Treatment of Payments to Children.  Under
regulations prescribed by the Secretary of the Treasury, any amount paid to a
child shall be treated as if it has been paid to the surviving spouse if such
amount will become payable to the surviving spouse upon such child reaching
majority (or other designated event permitted under regulations).

ARTICLE VII

TOP-HEAVY PROVISIONS

           Section 7.1   Top-Heavy Provisions.  The following provisions shall
become effective in any Plan Year in which the Plan is determined to be a
top-heavy plan (within the meaning of Section 416(g) of the Code, hereinafter
referred to in this Section as a “Top–Heavy Plan”).  For purposes of this
Article, the term Employer shall include members of the Employer’s controlled
group within the meaning of Code Section 414(b), (c) or (m) and Employee shall
mean any employee of any such Employer to the extent required under Section 416
of the Code.



                    (a)      Determination of Top-Heavy.  The Plan will be
considered a Top-Heavy Plan for the Plan Year if, as of the “Determination
Date”, (1) the aggregate present value of the Code Section 416 Accounts (but not
including any allocations to be made as of such Determination Date except
contributions actually made on or before that date and allocated pursuant to
Section 5.2) of Participants who are Key Employees exceeds 60% of the aggregate
present value of the Code Section 416 Accounts (but not including any
allocations to be made as of such Determination Date except Contributions
actually made on or before that date and allocated pursuant to Section 5.2) of
all Participants (the “60% Test”), or (2) the Plan is part of a required
aggregation group (within the meaning of Section 416(g) of the Code and as
described in Section 7.1(h)) and the required aggregation group is a top heavy
group (within the meaning of Section 416(g)(2)(B) of the Code.  However, and
notwithstanding the results of the 60% Test, the Plan shall not be considered a
Top-Heavy Plan for any Plan Year in which the Plan is a part of a required or
permissive aggregation group (within the meaning of Section 416(g) of the Code
and as described in Section 7.1(i)) that is not a Top-Heavy Group.

          For the purpose of making the “60% Test” as of any Determination Date,

                    (i)       If any Employee is a Non-Key Employee under any
plan for any Plan Year, but such Employee was a Key Employee under such plan for
any prior Plan Year, the value of such Employee’s Accounts will not be taken
into account;

                    (ii)      The value of the Accounts shall exclude the value
of the Code Section 416 Accounts of any individual who has not performed
services for the Employer at any time during the five (5)-year period ending on
the Determination Date; and

                    (iii)     The value of the Code Section 416 Accounts shall
include all distributions made to the Employee under the Plan during the five
(5)-year period ending on the Determination Date.

“Determination Date” means, with respect to any Plan Year (i) the last day of
the preceding Plan Year, or (ii) in the case of the first Plan Year, the last
day of such Plan Year.  “Code Section 416 Accounts” means Employer Contribution
Accounts and Employee Contribution Accounts.

                    (b)      Minimum Allocations.  Notwithstanding the
provisions of Section 5.2, for any Plan Year during which the Plan is deemed a
Top-Heavy Plan, the Employer Contribution for such Plan Year shall be allocated
as follows:

                    (i)       The sum of Employer Matching Contributions,
Employer Additional Contributions and forfeitures for the Plan Year for each
Participant who is a Non-Key Employee will not be less than 3% of such
Participant’s Code Section 415 Compensation.

                    (ii)      Notwithstanding the foregoing percentage, if the
Employer Contributions for any Plan Year for each Key Employee do not exceed 3%
of such Key Employee’s Code Section 415 Compensation, then the percentage
referred to in Section 7.1(b)(i) for such Plan Year shall not exceed the
percentage at which contributions are made (or required to be made) under the
Plan for the Plan Year for the Key Employee for whom such percentage is the
highest for the Plan Year.

                    (iii)     This percentage shall be determined for each Key
Employee by dividing the contributions for such Employee by so much of his total
Code Section 415 Compensation for the Plan Year as does not exceed the dollar
limitation in effect under Section 401(a)(17) of the Code ($170,000 for Plan
Years beginning on or after January 1, 2000, or such other amount as the
Secretary of the Treasury shall determine from time to time).  The minimum
allocations shall be allocated to the accounts of all Non-Key Employees who are
participating and are employed by an Employer on the last day of the Plan Year,
including Non-Key Employees who have failed to complete 1,000 Hours of Service.

                    (c)      Minimum Vesting.  If a Participant’s termination of
employment occurs while the Plan is a Top-Heavy Plan, such Participant’s vested
percentage in his Employer Matching Account and Employer Additional Account
shall not be less than required under Code Section 416 (b)(1)(B).

                    (d)      Compensation.  For any Plan Year in which the Plan
is a Top– Heavy Plan, effective in Plan Years beginning on or after January 1,
1994, the annual 415 Compensation of each Participant taken into account under
this Plan shall not exceed the first dollar amount of the limitation in effect
under Section 401(a)(17) of the Code ($170,000 for Plan Years beginning on or
after January 1, 2000, or such other amount as the Secretary of the Treasury
shall determine from time to time).

                    (e)      Change in Top-Heavy Status.  If the Plan becomes a
Top-Heavy Plan and subsequently ceases to be such, the vesting schedule in
Section 7.1(c) shall continue to apply in determining the vested percentage of
any Participant who had at least five (5) years of Service as of December 31 of
the last Plan Year when the Plan was Top-Heavy.  For other Participants, said
schedule shall apply only to their Employer Matching Account and Employer
Additional Account balances as of December 31 of the last year the Plan was
Top-Heavy.

                    (f)       Impact on Maximum Benefits.  For any Plan Year in
which the Plan is a Top-Heavy Plan, Section 5.3 shall be read by substituting
the number “1.00” for the number “1.25” wherever it appears therein except such
substitution shall not have the effect of reducing any benefit accrued as of the
date on which this provision becomes applicable.  For Plan Years beginning on or
after the Restatement Effective Date, this provision will not apply.

                    (g)      The Term “Required Aggregation Group” means.  (1)
Each plan of an Employer in which a Key Employee is a participant, and (2) each
other plan of an Employer which enables any plan described in subclause (1) to
meet the requirements of Section 401(a)(4) or 410 of the Code.

                    (h)      Permissive Aggregation.  An Employer may treat any
plan not required to be included in an aggregation group as being part of such
group if such group would continue to meet the requirements of Sections
401(a)(4) and 410 of the Code with such plan being taken into account.

                    (i)       Key Employee.

                    A)      The term “Key Employee” means any Employee in an
Employer plan who, at any time during the Plan Year or any of the four (4)
preceding Plan Years, is:

                              (1)      An officer of the Employer, having an
annual compensation (within the meaning of Code Section 414(q)(5)) greater than
150% of the amount in effect under Section 415(c)(1)(A) of the Code for any such
Plan Year,

                              (2)      One of the ten Employees having annual
compensation (within the meaning of Code Section 414(q)(5)) from the Employer of
more than the limitation in effect under Code Section 415(c)(1)(A) and owning
(or considered as owning within the meaning of Code Section 318 ) both more than
a 1/2% interest and the largest interest in the Employer,

                              (3)      A Five-Percent Owner of the Employer, or

                              (4)      A One-Percent Owner of the Employer
having annual compensation (within the meaning of Code Section 414(q)) from the
Employer for a Plan Year of more than $150,000.

          For purposes of Section 7.1(i)(A)(i), no more than fifty (50)
Employees (or, if lesser, the greater of three (3) Employees or 10% of the
Employees) shall be treated as officers.

                    (B)     (i)       For purposes of this paragraph, the term
“Five-Percent Owner” means:

          (a)      If the Employer is a corporation, any person who owns (or is
considered as owning within the meaning of Code Section 318) more than 5% of the
outstanding stock of the corporation or stock possessing more than 5% of the
total combined voting power of all stock of the corporation, or

          (b)      If the Employer is not a corporation, any person who owns
more than 5% of the capital or profits interest in the Employer.

          (ii)      For purposes of this paragraph, the term “One-Percent Owner”
means any person who would be described in Section 7.1(i)(B)(i) if 
“One-Percent” were substituted for “Five-Percent” each place it appears in
Section 7.1(h)(B)(i).

          (iii)     Constructive Ownership Rules.  For purposes Sections
7.1(i)(B) and 7.1(i)(A)(ii):

          (a)      Subparagraph (C) of Section 318(a)(2) of the Code shall be
applied by substituting “Five Percent” for “Fifty Percent”, and

          (b)      In the case of any Employer which is not a corporation,
ownership in such Employer shall be determined in accordance with regulations
prescribed by the secretary which shall be based on principles similar to the
principles of Code Section 318 (as modified by Section 7.1(i)(B)(iii)(b)).

                    (C)     Aggregation Rules do not apply for purposes of
determining ownership in the Employer.  The rules of Subsections (b), (c), and
(m) of Section 414 of the Code shall not apply for purposes of determining
ownership in the Employer.

ARTICLE VIII

WITHDRAWALS AND LOANS

           Section 8.1   Withdrawal While Employed.  Subject to the provisions
of this Article 8, a Participant who has one (1) or more Accounts who remains in
employment may make withdrawals from his Employee Contribution Account and
Rollover Account in an amount of cash which shall not exceed the value of such
accounts and earnings and appreciation thereon.  Amounts attributable to
After-Tax Employee Contributions and Rollovers and to the earnings and
appreciation thereon may be withdrawn subject to such conditions as the
Committee shall provide.

           Section 8.2   Withdrawals of Employer Contributions.  (a)   A
Participant who has not attained age 59½ or who has not been determined to have
a Disability may, upon proof of financial hardship satisfactory to the
Committee, elect to withdraw such portion of his Salary Reduction Account
(excluding earnings and appreciation thereon) and the vested percentage of the
amounts credited to his Employer Matching Account and Employer Additional
Account, as is needed on account of such financial hardship.  A withdrawal under
this Section shall be for not less than $1,000.  Withdrawals under this
Section 8.2 shall be permitted, according to specific rules adopted by the
Committee which shall be uniformly applied and consistently followed, only to
relieve an immediate and heavy financial need of the Participant (including his
Spouse or any dependent), not in excess of the amount required to relieve such
financial need, and only if, and to the extent, such need cannot be satisfied
from other resources reasonably available to him (including assets of his Spouse
and minor children reasonably available to him).

          A Participant making an application under this Section 8.2(a) shall
have the burden of presenting to the Committee evidence of such immediate and
heavy financial need and of the necessity of such withdrawal to satisfy such
need.

          The following expenses shall be deemed to be on account of an
immediate and heavy financial need of a Participant:

                    (i)       medical expenses (within the meaning of
Section 213(d) of the Code) incurred by the Participant, his Spouse, or any
dependent (within the meaning of Section 152 of the Code);

                    (ii)      purchase (excluding mortgage payments) of the
Participant’s principal residence;

                    (iii)     payment of tuition and related educational fees
for the next twelve (12) months of post-secondary education for the Participant,
his Spouse, or any dependent; and

                    (iv)     the need to prevent the eviction of the Participant
from his principal residence or foreclosure on the mortgage of his principal
residence; and

                    (v)      such other conditions as the Secretary of the
Treasury may prescribe from time to time.

          The Committee will deem a distribution necessary to satisfy an
immediate and heavy financial need of a Participant if all of the following
requirements are satisfied:

                    (1)      the distribution is not in excess of the amount of
the financial need;

                    (2)      the Participant has obtained all distributions
(other than hardship distributions) and all nontaxable loans currently available
under all plans maintained by the Employer;

                    (3)      the Participant is prohibited from making any
contributions under all other plans maintained by the Employer and controlled
group members for twelve (12) months after receipt of the hardship distribution
(for purposes of this paragraph (3), “plans” shall mean all qualified and
nonqualified plans of deferred compensation, including stock option, stock
purchase and similar plans and cash or deferred arrangements of certified plans
within the meaning of Section 125 of the Code, but excluding mandatory employer
contribution portions of defined benefit plans, health and welfare plans and
health and welfare parts of cafeteria plans within the meaning of Section 125 of
the Code); and

                    (4)      the Participant may not make, in the taxable year
immediately following the taxable year of the hardship distribution, elective
contributions under Section 401(k) of the Code under all other plans maintained
by the Employer and controlled group members in excess of the applicable limit
under Section 401(g) of the Code for the next taxable year less the amount of
such Participant’s Salary Reduction Contributions for the taxable year of the
hardship distributions.

          All determinations under this Section 8.2(a) shall be based upon
uniform and nondiscriminatory rules and standards applicable to all Participants
similarly situated and shall be final, conclusive and binding on all interested
parties.

                    (b)      A Participant who has attained age 59½ or who has
been determined to have a Disability may withdraw, in part or in whole, his
Salary Reduction Account, his Employer Matching Account, and his Employer
Additional Account.  Such withdrawals shall be subject to such conditions as the
Committee shall provide.

           Section 8.3   Loans to Participants.  (a)  Availability of Loans. 
Upon application by a Participant, the Committee may approve a loan or loans to
the Participant.  Payment of the loan proceeds to the Participant will be made
as soon as practicable after the receipt of the Participant’s Loan Application
by the Committee.  The amount of the loan shall be based on the Participant’s
vested interest in his account balance as of the preceding Valuation Date. 
Loans under this Section 8.3 shall be permitted to all Participants under
uniform, nondiscriminatory borrowing rules established by the Committee.  Any
loan hereunder will bear a reasonable rate of interest, will be repaid pursuant
to a fixed repayment schedule and will be evidenced by a Loan Application, in
such form as the Committee may require, signed by the Participant.

                    (b)      Borrowing Rules of the Committee.  The Committee
will adopt borrowing rules for loans hereunder and may revise such rules from
time to time.  The rules will contain such requirements pertaining to loans as
the Committee may deem necessary or desirable.  The borrowing rules will govern
the procedures and cut-off dates for applying for loans hereunder and the terms
of such loans, including (i) the number of loans that a Participant may request
in any Plan Year and the number of loans that may be outstanding at any time to
a Participant, (ii) any restrictions on reborrowings not stated in this Section,
(iii) the interest rate in effect from time to time for loans or the method of
ascertaining such interest rate, and (iv) the repayment schedule for loans or
the method for determining the repayment schedule.

                    (c)      Amount of Loans.  The minimum loan will be $1,000. 
The maximum loan to a Participant will be 50% of the Participant’s vested
account balance as of the Valuation Date immediately preceding the date when the
loan is made.

          Notwithstanding the above, no loan, when added to the outstanding
balance of all other loans from the Plan and other plans of this and related
employers may exceed the lesser of (i) $50,000, reduced by the excess (if any)
of (I) the highest outstanding balance of loans from the Plan during the
one-year period ending on the day before the date on which such loan was made,
over (II) the outstanding balance of loans from the Plan on the date on which
such loan was made; or (ii) one half of the present value of the vested account
balance of the Participant.

                    (d)      Maximum Repayment Period.  (i)  Other than
Residential Loans. Except as provided in Section 8.3(d)(ii), the maximum term of
a loan will be five (5) years.

                    (ii)      Residential Loans. If a Participant requests a
loan for the acquisition of the principal residence of the Participant the
repayment period will be determined by reference to bank loans for the same
purpose.

                    (e)      Security for Repayment.  Each loan hereunder will
be a Participant-directed investment for the benefit of the Participant
requesting such loan; accordingly, any default in the repayment of principal or
interest of any loan hereunder will reduce the amount available for distribution
to such Participant (or his Beneficiary).  Thus, any loan hereunder will be
effectively and adequately secured by the Participant’s Accounts.

                    (f)       Repayment.  The Committee may require a
Participant to execute an agreement to repay the principal and interest of a
loan through regular payroll reduction payments from the Participant’s
Compensation.  The Committee may establish back-up repayment procedures for
Participants who do not make payroll reduction repayment.  In any event,
substantially level amortization of a loan, with payments not less frequently
than quarterly, shall be required over the term of the loan.  Any loan hereunder
may be prepaid, in whole or in part, at any time without penalty.  If a
Participant’s service as an Employee is terminated for any reason, the entire
unpaid principal and interest of any loan then outstanding to such Participant
will become immediately due and payable.

                    (g)      Action upon Default.  If a Participant defaults on
any payment of interest or principal of a loan hereunder or defaults upon any
other obligation relating to such loan, the Committee may take such action or
actions as it determines to be necessary to protect the interest of the Plan. 
Such actions may include commencing legal proceedings against the Participant,
or foreclosing on any security interest in the Participant’s Accounts.

                    (h)      Accounting for Loans.  (i)  Source of Loan.  The
Committee will establish rules governing the accounting procedures for loans.

                  (ii)      Loan Account.  The Committee will establish and
maintain a Loan Account for each borrowing Participant.  The unpaid principal
and accrued but unpaid interest on the loans to a Participant will be reflected
for Plan accounting purposes in the Participant’s Loan Account.  Repayments by
the Participant will be credited to his Loan Account.  The Committee will
establish uniform procedures for transferring repayment amounts from his Loan
Account to the Participant’s other accounts.

ARTICLE IX

TRUST AND ADMINISTRATION

           Section 9.1   Trust Fund.  All contributions under this Plan shall be
paid to the Trustee and deposited in the Trust Fund and all amounts in the Trust
Fund, including investment income, shall be retained for the exclusive benefit
of Participants, Former Participants, and Beneficiaries and shall be used to pay
benefits to such persons or to pay administrative expenses of the Plan and Trust
Fund to the extent not paid by an Employer and shall not revert to or inure to
the benefit of any Employer.

          Notwithstanding anything herein to the contrary, upon First Albany
Corporation’s or the Committee’s request, a contribution which was conditioned
upon (i) a mistake in fact or (ii) the deductibility of such contribution under
Section 404 of the Code may be returned to First Albany Corporation (or any
other Employer to the extent consented to in writing by First Albany Corporation
or the Committee) in the case of (i) above, within one (1) year after payment of
the contribution or, in the case of (ii) above, to the extent the deduction is
disallowed within one (1) year after the disallowance of the deduction.

           Section 9.2   Allocation of Responsibility Among Fiduciaries for Plan
and Trust Administration; Appointment of Committee.  The Fiduciaries shall have
only those specific powers, duties, responsibilities and obligations as are
specifically given them under this Plan or the Trust.  A Committee shall be
appointed by and serve at the pleasure of the Board of Directors to assist in
the administration of the Plan.  The Committee shall have the sole authority to
appoint and remove the Trustee, and any Investment Manager which may be provided
for under the Trust, and shall be the “Plan Administrator” and “named Fiduciary”
for purposes of ERISA and shall have the final responsibility for administration
of the Plan, which responsibility is specifically described in this Plan and the
Trust.  The Committee shall have the specific delegated powers and duties
described in the further provisions of this Article 9, and such further powers
and duties as hereinafter may be delegated to it by First Albany Corporation. 
An Employer, by adopting the Plan, accepts and delegates all of its authority to
First Albany Corporation or the Committee to the extent provided for in the Plan
or the Trust and to the extent delegated to the Committee by the Board of
Directors and shall make Employer Contributions under the Plan with respect to
its Employees to the extent First Albany determines that any given Employer is
required to do so.  Subject to the Participant’s right to direct investment, as
provided in the Plan, the Committee or the Trustee shall have responsibility for
the administration of the Trust and the management of the assets held under the
Trust, all as specifically provided in the Trust.  Each Fiduciary warrants that
any directions given, information furnished, or action taken by it shall be in
accordance with the provisions of the Plan or the Trust, as the case may be,
authorized or providing for such direction, information or action.  Furthermore,
each Fiduciary may rely upon any such direction, information or action of
another Fiduciary, and with respect to the investment of assets of the Plan that
a Participant is authorized to direct the investment of pursuant to the Plan any
direction, information or action of such Participant, as being proper under this
Plan or the Trust, and is not required under this Plan or the Trust to inquire
into the propriety of any such direction, information or action.  It is intended
under this Plan and the Trust that each Fiduciary and Participant shall be
responsible for the proper exercise of its own powers, duties, responsibilities
and obligations under this Plan and the Trust and that no Fiduciary shall be
responsible for any act or failure to act of any other Fiduciary.  No Fiduciary
guarantees the Trust Fund in any manner against investment loss or depreciation
in asset value.

           Section 9.3   Payment of Compensation and Expenses.  All usual and
reasonable expenses not paid by an Employer shall be paid by the Trustee out of
the principal or income of the Trust Fund.  Any members of the Committee who are
Employees shall not receive compensation with respect to their services for the
Committee.

           Section 9.4   Claims Procedure.  The Committee shall have authority
to make all determinations with respect to the Plan including, but not limited
to, the determination of eligibility for Plan benefits and issues involving
construction or interpretation of Plan terms.  Any denial by the Committee of
the claim for benefits under the Plan by a Participant or Beneficiary shall be
stated in writing by the Committee and delivered or mailed to the Participant or
Beneficiary; and such notice shall set forth the specific reasons for the
denial.  In addition, the Committee shall afford a reasonable opportunity to any
Participant or Beneficiary whose claim for benefits has been denied for a review
of the decision denying the claim and, in the event of continued disagreement,
either may appeal to the First Albany Corporation, whose decision shall be
final.

           Section 9.5   Records and Reports.  First Albany Corporation, the
other Employers, or the Committee if so designated by First Albany Corporation,
shall exercise such authority and responsibility as it or they deem appropriate
in order to comply with ERISA and governmental regulations issued thereunder
relating to records of Participant’s Service, account balances and the
percentage of such account balances which are nonforfeitable under Plan, and
notifications to Participants and annual registration with, and such other
requirements of, the Internal Revenue Service relating to the Plan.

           Section 9.6   Other Committee Powers and Duties.  The Committee shall
have such duties and powers as may be necessary to discharge its duties
hereunder, including, but not by way of limitation, the following:

                    (a)      To construe and interpret the Plan, decide all
questions of eligibility and determine the amount, manner and time of payment of
any benefits hereunder;

                    (b)      To prescribe procedures to be followed by
Participants or Beneficiaries filing applications for benefits;

                    (c)      To prepare and distribute, in such a manner as the
Committee determines to be appropriate, information explaining the Plan;

                    (d)      To receive from Employers and from Participants
such information as shall be necessary for the proper administration of the
Plan;

                    (e)      To furnish to Employers, upon request, such annual
reports with respect to the administration of the Plan as are reasonable and
appropriate;

                    (f)       To receive, review and keep on file (as it deems
convenient or proper) reports of the financial conditions, and the receipts and
disbursements, of the Trust Fund from the Trustee;

                    (g)      To appoint or employ individuals to assist in the
administration of the Plan and any other agents it deems advisable, including
legal and actuarial counsel;

                    (h)      No member of the Committee shall vote or be counted
for quorum purposes on any matter relating solely to himself or his rights under
the Plan.

                    (i)       Other than by exercise of its discretion as
specifically provided for in the Plan (including the authority granted under
Section 4.1(b) to set the terms and limits of any Employer Matching
Contributions), the Committee shall have no power to add to, subtract from, or
modify any of the terms of the Plan, or to change or add to any benefits
provided by the Plan, or to waive or fail to apply any requirements of
eligibility for a benefit under the Plan.

           Section 9.7   Rules and Decisions.  The Committee may adopt such
rules as it deems necessary, desirable or appropriate.  All rules and decisions
of the Committee shall be uniformly and consistently applied to all Participants
in similar circumstances.  When making a determination or calculation, the
Committee shall be entitled to rely upon information furnished by a Participant,
a Beneficiary, an Employer, the legal counsel of an Employer, the Actuary, and
the Trustee.

           Section 9.8   Committee Procedures.  The Committee may act at a
meeting or in writing without a meeting.  The Committee shall elect one of its
members as chairman, appoint a secretary, who may or may not be a Committee
member, and to the extent required by the Trust Agreement, advise the Trustee of
such actions in writing.  The secretary shall keep a record of all meetings and
forward all necessary communications to any Employer, or the Trustee.  The
Committee may adopt such bylaws and regulations as it deems desirable for the
conduct of its affairs.  All decisions of the Committee shall be made by the
vote of the majority including actions in writing taken without a meeting.  A
dissenting Committee member shall not be responsible for any action or failure
to act by the majority if he registers his dissent in writing and delivers
copies of such registration of dissent to the other Committee members, First
Albany Corporation, and to the extent required by the Trust Agreement, the
Trustee within a reasonable time after he has knowledge of any such action or
failure to act.

           Section 9.9   Authorization of Benefit Payments.  The Committee shall
issue directions to the Trustee concerning all benefits which are to be paid
from the Trust Fund pursuant to the provisions of the Plan, and warrants that
all such directions are in accordance with this Plan.

           Section 9.10 Application and Forms for Benefits.  The Committee may
require a Participant or Beneficiary to complete and file with the Committee an
application for a benefit and all other forms approved by the Committee.  The
Committee may require completion and execution of a waiver of any otherwise
required or potentially required withholding for income tax purposes before
approval of an application for a loan.  The Committee may rely upon all such
information so furnished it, including the Participant’s or Beneficiary’s
current mailing address.

           Section 9.11 Facility of Payment.  Whenever, in the opinion of First
Albany Corporation and the Committee, a person entitled to receive any payment
of a benefit or installment thereof hereunder is under a legal disability or is
incapacitated in any way so as to be unable to manage his financial affairs, the
Trustee may be directed to make payment to such person or to this legal
representative or to a relative or friend of such person for this benefit, or to
apply the payment of the benefit of such person in such manner as First Albany
Corporation or the Committee consider advisable.  Any payment of a benefit or
installment thereof in accordance with the provisions of this Section shall be a
complete discharge of any liability for the making of such payment under the
provisions of the Plan.

           Section 9.12 Indemnification of the Committee.  The Committee and the
individual members thereof shall be indemnified by First Albany Corporation or
any other applicable Employer and not from the Trust Fund against any and all
liabilities arising by reason of any act or failure to act made in good faith
pursuant to the provisions of the Plan, including expenses reasonably incurred
in the defense of any claim relating thereto.

ARTICLE X

MISCELLANEOUS

           Section 10.1 Nonguarantee of Employment.  Nothing contained in this
Plan shall be construed as a contract of employment between any Employer and any
Employee, or as a right of any Employee to be continued in the employment of any
Employer, or as a limitation of the right of any Employer to discharge any of
its Employees, with or without cause.

           Section 10.2 Rights to Trust Assets.  No Participant or Beneficiary
shall have any right to, or interest in, any assets of the Trust Fund upon
termination of his employment or otherwise, except as provided from time to time
under this Plan, and then only to the extent of the benefits payable under the
Plan, to such Participant out of the assets of the Trust Fund.  All payments of
benefits as provided for in this Plan shall be made solely out of the assets of
the Trust Fund and none of the Fiduciaries shall be liable therefore in any
manner.

           Section 10.3 Nonalienation of Benefits.  Except with respect to
federal income tax withholding and as provided under a qualified domestic
relations order as described in Section 414(p) of the Code, benefits payable
under this Plan shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution,
or levy of any kind, either voluntary or involuntary, including any such
liability which is for alimony or other payments for the support of a spouse or
former spouse or for any other relative of the Participant, prior to actually
being received by the person entitled to the benefit under the terms of the
Plan; and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, charge or otherwise dispose of any right to benefits payable
hereunder, shall be void.  The Trust Fund shall not in any manner be liable for,
or subject to, the debts, contracts, liabilities, engagements or torts of any
person entitled to benefits hereunder.

          Section 10.4 Incapacity.  If the Committee determines that any person
entitled to payments under the Plan is an infant or incompetent or is unable to
care for his affairs by reasons of physical or mental disability, it may cause
all payments due to such person to be made to any other person for his benefit,
without responsibility to follow the application of amounts so paid.  Payments
made pursuant to this provision shall completely discharge the Committee, all
Employers, the Company, the Trustee, and the Plan Trust with respect to the
amount so paid.

          Section 10.5 Missing Payee.  If the Committee , after making
reasonable efforts to locate a payee under the Plan, including the mailing of
due notice to such person at his last known address as shown by the records of
an Employer, and any other measures, if any, the Committee may deem reasonable
to locate such payee, the Committee is unable to make or direct the payment to
any such person, then the Committee shall place such payment in an interest
bearing account until a proper claim is made for it.

           Section 10.6 Nonforfeitability of Benefits.  Subject only to the
specific provisions of this Plan, nothing shall be deemed to divest a
Participant of his right to the nonforfeitable benefit to which he becomes
entitled in accordance with the provisions of this Plan.

           Section 10.7 Discontinuance of Employer Contributions.  In the event
of a permanent discontinuance of contributions to the Plan by an Employer, the
accounts of all affected Participants shall, as of the date of such
discontinuance, become 100% vested and nonforfeitable.

           Section 10.8 Severability.  In the event any provision of the Plan is
held illegal or invalid for any reason, said illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if said illegal and invalid provisions had never been a part of the
Plan.

           Section 10.9 Construction.  Except where preempted by ERISA or other
federal law, the provisions of the Plan shall be construed, administered and
enforced according to the substantive laws (and not the choice of law
provisions) of the State of New York.

          Section 10.10  Agent for Service of Process.  First Albany Corporation
shall serve as agent for service of legal process.

ARTICLE XI

AMENDMENTS AND TERMINATION

           Section 11.1 Amendments.  First Albany Corporation reserves the right
to amend or terminate, in whole or in part, this Plan or the Trust; and to make
from time to time any amendment or amendments to this Plan which do not cause
any of the Trust to be used for, or diverted to, any purpose other than the
exclusive benefit of Participants, Former Participants, or their Beneficiaries,
provided, however, that First Albany Corporation may make any amendment it
determines necessary or desirable, with or without retroactive effect, to comply
with the Code or ERISA.  No amendment to the Plan shall amend the powers and
duties of the Trustee without the Trustee’s consent.

           Section 11.2 Right to Terminate; Successor Employers.  In accordance
with the procedures set forth in this Article, First Albany Corporation may
terminate the Plan at any time.  In any event of the dissolution, merger,
consolidation or reorganization or sale of substantially all of the assets of
First Albany Corporation, the Plan shall terminate and the Trust Fund shall be
liquidated unless the Plan is continued by another Employer, or a controlled
group member of an Employer or a successor to First Albany Corporation as
provided for in this Section.  In the event of the dissolution, merger
consolidation, reorganization or sale of substantially all of the assets of
First Albany Corporation, provision may be made by which the Plan and Trust will
be continued by a successor; and, in that event, such successor shall be
substituted for First Albany Corporation under the Plan.  The substitution of
the successor shall constitute an assumption of Plan liabilities by the
successor and the successor shall have all of the powers, duties and
responsibilities of the Employer under the Plan.

          An Employer may terminate its participation in this Plan at any time
by notice to First Albany Corporation and the Committee, provided that an
Employer’s termination of participation in the Plan shall not affect its
obligation to make any contributions required by it under the Plan prior to
receipt of such Employer’s notice of resignation by First Albany Corporation. 
An Employer’s participation in the Plan shall automatically terminate in the
event of the dissolution, merger, consolidation, reorganization, sale or sale of
substantially all of the assets of the Employer unless with the approval of
First Albany Corporation participation with respect to that Employer’s employees
is continued by a successor Employer.  In the event participation in the Plan
with respect to its Employees is continued by a Successor Employer, such
Successor shall be substituted for the dissolved, merged, consolidated,
reorganized or sold Employer under the Plan.  The substitution of the Successor
shall constitute an assumption of Plan liabilities by the Successor and the
Successor shall have all the powers, duties and responsibilities of the
succeeded Employer under the Plan.

           Section 11.3 Partial Termination.  Upon termination of the Plan by an
Employer with respect to a group of Participants, the Trustee shall, in
accordance with the directions of the Committee, allocate and segregate the
portion of the Trust Fund attributable to such Participants for the benefit of
the Participants then or theretofore employed by the Employer with respect to
which the Participants in the Trust Fund.  The funds so allocated and segregated
shall be used by the Trustee to pay benefits to or on behalf of Participants in
accordance with Section 11.4.

           Section 11.4 Liquidation of the Trust Fund.  Upon termination or
partial termination of the Plan, the accounts of all Participants affected
thereby shall become fully vested, and the Committee may direct the Trustee: (a)
to continue to administer the Trust Fund and pay account balances in accordance
with Section 6.4 to Participants affected by the termination upon their
termination of employment or to their Beneficiaries upon such a Participant’s
death, until the Trust Fund has been liquidated, or (b) to distribute the assets
remaining in the Trust Fund, after payment of any expenses properly chargeable
thereto, to Participants, Former Participants and Beneficiaries in proportion to
their respective account balances.

          In case the Committee directs liquidation of the Trust Fund pursuant
to (a) above, the expenses of administering the Plan and Trust, if not paid by
the Employers, shall be paid from the Trust Fund.

           Section 11.5 Manner of Distribution.  To the extent that no
discrimination in value results, any distribution after termination of the Plan
may be made in whole or in part, in securities or other assets in kind, or in
non-transferable annuity contracts, as the Committee (in its discretion) may
determine.  All non-cash distributions shall be valued at fair market value at
the date of distribution.

           Section 11.6 Action by Employer.  Any action by an Employer under
this Plan may be by resolution of its board of directors, or by any person or
persons duly authorized by resolution of said Board to take such action.

ARTICLE XII

MERGER OR CONSOLIDATION OF PLANS

           Section 12.1 Plan Assets.  In the event of any merger or
consolidation of the Plan with, or transfer in whole or in part of the assets
and liabilities of the Trust Fund to another trust fund held under any other
plan of deferred compensation maintained or to be established for the benefits
of all or some of the Participant’s of this Plan, the assets of the Trust Fund
applicable to such Participants shall be merged or consolidated with or
transferred to the other trust fund only if:

                    (a)      Each Participant would (if either this Plan or the
other Plan then terminated) receive a benefit immediately after the merger,
consolidation or transfer which is equal to or greater than the benefit he would
have been entitled to receive immediately before the merger, consolidation or
transfer (if this Plan was then terminated); and the determination of such
benefits shall be made in the manner and at the time prescribed in regulations
issued under ERISA;

                    (b)      Resolutions of the board of directors of the
applicable Employer under the Plan and resolutions of any new or successor
employer of the affected Participants and the Committee shall authorize such
transfer of assets; and, in the case of the new or successor employer of the
affected Participants, its resolutions shall include an assumption of
liabilities with respect to such Participants, inclusion in the new Employer’s
Plan; and

                    (c)      Such other Plan and Trust are qualified under
Sections 401(a) and 501(a) of the Code.

ARTICLE XIII

THE TRUSTEE

           Section 13.1 Trust Agreement.  The Committee shall enter into a Trust
Agreement pursuant to which the Trustee shall hold and invest the assets of the
Plan pursuant to Participant direction and otherwise in accordance with the
terms of the Plan.  The Trust Agreement may be amended by the Committee from
time to time in accordance with its terms.

          Section 13.2 Powers of the Trustee.  The Trust Agreement shall
provide, among other things, that all funds received by the Trustee thereunder
will be held, administered, invested and distributed by the Trustee, and that no
part of the corpus or income of the Trust held by the Trustee shall be used for,
or diverted to, purposes other than for the exclusive benefit of Participants or
their Beneficiaries.  The Trustee may deposit all or a portion of the Trust Fund
with an insurer in accordance with an agreement with an insurer for the payment
of interest thereon.

           Section 13.3 Removal of the Trustee.  The Committee may remove the
Trustee or any successor Trustee, and any Trustee or any successor Trustee may
resign.  Upon removal or resignation of a Trustee the Committee shall appoint a
successor Trustee.

           Section 13.4 Payment of Expenses.  The Employers may pay the expenses
of administration of the Trust, including any taxes which may be imposed upon
the corpus or income, legal expenses and compensation of the Trustee.  However,
the Trustee may charge the Trust Fund for such compensation and expenses until
paid by Employers.

          IN WITNESS WHEREOF, FIRST ALBANY CORPORATION has herewith caused its
name to be signed by its duly authorized officer this _____ day of
_________________, 2000.

      FIRST ALBANY CORPORATION           By:

--------------------------------------------------------------------------------

    WITNESS:

--------------------------------------------------------------------------------

  Name    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Title    

--------------------------------------------------------------------------------

  Date  

 

 

 